 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

among

 

ASPYRA, INC.

as Issuer,

 

JAY WEIL

As Collateral Agent

 

and

 

THE PERSONS LISTED ON THE SIGNATURE PAGES HERETO

as Purchasers

 

March 26, 2008

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Secured Convertible Note

Exhibit B

 

Form of Registration Rights Agreement

Exhibit C-1

 

Form of Security Agreement

Exhibit C-2

 

Form of Notice of Collateral Assignment of Security Interest in Patent
Applications

Exhibit C-3

 

Form of Notice of Collateral Assignment of Security Interest in Trademarks

Exhibit C-4

 

Form of Notice of Collateral Assignment of Security Interest in Copyrights

Exhibit D

 

Form of Warrant

Exhibit E

 

Form of Escrow Agreement

Exhibit F

 

Form of Accredited Investor Questionnaire

Exhibit G

 

Form of Legal Opinion of Issuer’s Counsel

 

SCHEDULES

 

Schedule 3.1.4

 

Required Actions

Schedule 3.1.6

 

Capitalization

Schedule 3.1.9

 

Brokerage or Finder’s Fees

Schedule 3.1.20

 

Intellectual Property

 

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

THIS AGREEMENT is made as of March 26, 2008 among ASPYRA, INC., a California
corporation (“Issuer”), Jay Weil, as Collateral Agent (the “Collateral Agent”)
and the persons listed on the signature pages hereto (“Purchasers”).

 

For value received, the parties agree as follows:

 


1.                                      DEFINITIONS


 


1.1                               DEFINITIONS.  IN THIS AGREEMENT:


 

“Affiliate” of a Person means any other Person who directly or indirectly
controls, is controlled by, or is under common control with, such Person.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Principal Market is closed or on which banks in the City of New York are
required or authorized by law to be closed

 

“Common Stock” means common stock of Issuer, no par value, and any other class
of securities into which such securities may hereafter be reclassified or
changed.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, any successor act
of Congress, and the regulations promulgated thereunder, as amended from time to
time.

 

“Exempt Issuance” means the issuance of (a) options to purchase Common Stock
and/or Common Stock to employees, officers, directors or consultants of the
Issuer pursuant to any plan duly adopted for such purpose by the Board of
Directors of the Issuer; provided that the total number of shares of Common
Stock issued plus the total number of shares of Common Stock issuable upon
exercise of options shall not exceed 1,500,000 shares of the Issuer’s Common
Stock, (b)  securities issuable upon the exercise or exchange of or conversion
of any Securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, other than options referred to in
clause (a), provided that such Securities have not been amended since the date
of this Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of such securities (subject to adjustment
for forward and reverse stock splits, stock dividends, recapitalizations and the
like that occur after the date hereof), (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Issuer (i.e., directors that do not have an
interest in the counter-party in any such acquisition or strategic transaction),
provided that any such issuance shall only be to a Person which is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Issuer and in which the Issuer receives benefits in addition
to the investment of funds, but shall not include a transaction in which the
Issuer is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities and provided,
further, that the issuance of securities in one transaction or a series of
related transactions constituting or which are convertible into or exchangeable
for a number of shares  of Common Stock which is more than 19.9% of the
outstanding shares of

 

--------------------------------------------------------------------------------


 

Common Stock on the date a definitive  agreement related to the issuance of such
securities is entered into by the Issuer shall also require the approval of the
holders of  a majority of the outstanding principal amount of the Notes (the
“Required Holders”) if the outstanding principal amount of the Notes then
exceeds $500,000.

 

“Event of Default” has the meaning specified in the Notes.

 

“Issuer’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Issuer, after due inquiry.

 

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
Issuer, or a material adverse effect on Issuer’s ability to perform its
obligations under the Transaction Documents.

 

“Note” means each secured, convertible loan note issued by Issuer to a Purchaser
pursuant to this Agreement, and Notes means some or all such Notes together, as
the context requires.

 

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Principal Market” means the American Stock Exchange or the principal exchange,
market or quotation system on which the Common Stock is then listed, traded or
quoted.

 

“Proceeding” means any action, claim, suit, arbitration, inquiry, notice of
violation, investigation or other proceeding.

 

“SEC” means the U.S. Securities and Exchange Commission and any successor
Person.

 

“Securities” means the Notes, Warrants and other Registrable Securities.

 

“Securities Act” means the U.S. Securities Act of 1933, any successor act of
Congress, and the regulations promulgated thereunder, as amended from time to
time.

 

“Transaction Documents” means this Agreement, the Notes, the Registration Rights
Agreement, the Security Agreement, the Warrants, the Escrow Agreement and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Warrant” means each Common Stock purchase warrant issued by Issuer to a
Purchaser pursuant to this Agreement, and Warrants means some or all of such
Warrants together, as the context requires.

 

2

--------------------------------------------------------------------------------


 


2.                                      PURCHASE AND SALE OF NOTES AND WARRANTS


 


2.1          COMMITMENT. UPON AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH PURCHASER HEREBY SUBSCRIBES FOR AND COMMITS TO PURCHASE FROM
ISSUER, AND ISSUER HEREBY RESERVES FOR ISSUANCE AND COMMITS TO ISSUE AND SELL TO
EACH PURCHASER, A NOTE IN THE FACE AMOUNT, AND A WARRANT COVERING THE NUMBER OF
SHARES OF COMMON STOCK, SET FORTH ON SUCH PURCHASER’S SIGNATURE PAGE TO THIS
AGREEMENT, FOR THE SUBSCRIPTION PRICE SET FORTH ON SUCH SIGNATURE PAGE (THE
“SUBSCRIPTION PRICE”).


 


2.2          MINIMUM AND MAXIMUM AMOUNTS.  EACH NOTE AND WARRANT WILL BE ISSUED
AS PART OF A SERIES OF ISSUANCES OF ONE OR MORE NOTES AND WARRANTS FOR (A) A
MINIMUM CUMULATIVE SUBSCRIPTION PRICE FOR ALL PARTICIPATING PURCHASERS OF
$2,000,000, AND (B) A MAXIMUM CUMULATIVE SUBSCRIPTION PRICE FOR ALL PURCHASERS
OF $3,000,000.


 


2.3                               TERMS OF NOTES.  EACH NOTE WILL:


 


2.3.1                     BE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT A;


 


2.3.2       BE ISSUED IN A FACE AMOUNT EQUAL TO 100% OF THE SUBSCRIPTION PRICE
PAID BY THE PURCHASER;


 


2.3.3       MATURE, AND BE DUE AND PAYABLE IN FULL, ON THE SECOND ANNIVERSARY OF
THE CLOSING DATE (THE “MATURITY DATE”);


 


2.3.4       BEAR INTEREST AT THE RATE OF 8% PER ANNUM COMPOUNDED ON EACH JULY 15
AND JANUARY 15 DURING WHICH ANY PORTION OF PRINCIPAL OF THE NOTE SHALL REMAIN
OUTSTANDING AND BEAR INTEREST AT THE RATE OF 24% PER ANNUM UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT;


 


2.3.5       BE CONVERTIBLE AT ANY TIME AND FROM TIME TO TIME PRIOR TO REPAYMENT,
AT THE OPTION OF THE HOLDER OR, UNDER THE CIRCUMSTANCES DESCRIBED THEREIN, AT
THE OPTION OF ISSUER, INTO THAT NUMBER OF SHARES OF COMMON STOCK EQUAL TO
QUOTIENT OBTAINED BY DIVIDING (A) THE PRINCIPAL AND INTEREST OF THE NOTE BEING
CONVERTED, BY (B) THE CONVERSION PRICE OF THE NOTE, WHICH WILL INITIALLY BE
$0.55 AND BE SUBJECT TO ADJUSTMENT IN CERTAIN CIRCUMSTANCES AS SET FORTH IN THE
NOTE;


 


2.3.6       ENTITLE THE HOLDER TO HAVE ISSUER REGISTER THE COMMON STOCK ISSUABLE
UPON CONVERSION OF THE NOTE WITH THE SEC UNDER THE SECURITIES ACT PURSUANT TO
THE REGISTRATION RIGHTS AGREEMENT (THE “REGISTRATION RIGHTS AGREEMENT”) TO BE
ENTERED INTO AMONG ISSUER, THE PURCHASERS AND THE PLACEMENT AGENT FOR THE
SECURITIES CONTEMPLATED HEREIN, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT B;


 


2.3.7       BE SECURED, PARI PASSU WITH ALL OTHER NOTES, AS TO REPAYMENT, BY A 
SECURITY INTEREST IN ALL OF ISSUER’S ASSETS, INCLUDING ITS INTELLECTUAL PROPERTY
RIGHTS, WHICH SECURITY INTEREST SHALL BE SUBORDINATE TO THE SECURITY INTEREST IN
SUCH ASSETS HELD BY THE BANK, BUT WHICH SECURITY INTEREST SHALL HAVE PRIORITY
WITH RESPECT ANY OTHER PERSON, FIRM OR ENTITY,  PURSUANT TO A SECURITY
AGREEMENT, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT C-1, TO BE GIVEN
BY ISSUER TO THE COLLATERAL AGENT IN FAVOR OF THE PURCHASERS (THE “SECURITY
AGREEMENT”) AND COLLATERAL ASSIGNMENTS OF PATENTS, TRADEMARKS AND COPYRIGHTS, IN
SUBSTANTIALLY THE FORMS ATTACHED HERETO AS EXHIBIT C-2, EXHIBIT C-3 AND
EXHIBIT C-4, RESPECTIVELY (COLLECTIVELY, THE “COLLATERAL ASSIGNMENTS”);

 

3

--------------------------------------------------------------------------------


 


2.3.8       NOT BE PREPAYABLE BY ISSUER WITHOUT THE WRITTEN CONSENT OF THE
HOLDER;


 


2.3.9       ONLY BE REPAID BY ISSUER, IN WHOLE OR IN PART, PRO RATA, BASED ON
RELATIVE OUTSTANDING AMOUNTS, WITH ALL OTHER OUTSTANDING NOTES AT THE TIME OF
EACH SUCH REPAYMENT; AND


 


2.3.10     NOT BE TRANSFERABLE BY THE PURCHASER OR ANY SUBSEQUENT HOLDER, EXCEPT
IN ACCORDANCE WITH SECTION 5.1 HEREOF..


 


2.4          TERMS OF WARRANTS.  EACH WARRANT WILL:


 


2.4.1       BE IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT D;


 


2.4.2       ENTITLE THE HOLDER TO PURCHASE SUCH NUMBER OF SHARES OF COMMON STOCK
AS SHALL EQUAL THE TOTAL NUMBER OF SHARES OF COMMON STOCK WHICH SHALL INITIALLY
BE ISSUABLE UPON CONVERSION OF THE RELATED NOTE  ISSUED TO THE PURCHASER;


 


2.4.3       ENTITLE THE HOLDER TO HAVE ISSUER REGISTER THE COMMON STOCK ISSUABLE
UPON EXERCISE OF THE WARRANT WITH THE SEC UNDER THE SECURITIES ACT PURSUANT TO
THE REGISTRATION RIGHTS AGREEMENT;


 


2.4.4       BE EXERCISABLE, IN WHOLE OR IN PART, FROM TIME TO TIME FROM THE DATE
OF ISSUANCE THROUGH THE THIRD ANNIVERSARY OF THE CLOSING DATE, IN CASH, AT THE
PRICE OF $0.55 PER SHARE, SUBJECT TO ADJUSTMENT IN CERTAIN CIRCUMSTANCES AS SET
FORTH IN THE WARRANT;


 


2.4.5       ENTITLE THE HOLDER TO CASHLESS EXERCISE, WHICH WILL RESULT IN THE
HOLDER RECEIVING THAT NUMBER OF SHARES OF COMMON STOCK EQUAL TO (A) THE EXCESS
OF THE FAIR MARKET VALUE (AS DEFINED THEREIN) PER SHARE OVER THE EXERCISE PRICE
PER SHARE AT THE DATE OF EXERCISE, MULTIPLIED BY (B) THE TOTAL NUMBER OF SHARES
AS TO WHICH EXERCISED, AND THEN DIVIDED BY (C) THE FAIR MARKET VALUE PER SHARE;
AND


 


2.4.6       NOT BE TRANSFERABLE BY THE PURCHASER OR ANY SUBSEQUENT HOLDER EXCEPT
IN ACCORDANCE WITH SECTION 5.1 HEREOF.


 


2.5          SUBSCRIPTION DOCUMENTS AND PAYMENTS.  EACH PURCHASER HAS DELIVERED,
OR WILL DELIVER, THE FOLLOWING CONCURRENTLY WITH SUCH PURCHASER’S EXECUTION AND
DELIVERY OF THIS AGREEMENT:


 


2.5.1       A COUNTERPART, EXECUTED BY SUCH PURCHASER, OF THE REGISTRATION
RIGHTS AGREEMENT;


 


2.5.2       A COUNTERPART, EXECUTED BY SUCH PURCHASER, OF THE ESCROW AGREEMENT
(THE “ESCROW AGREEMENT”) TO BE ENTERED INTO AMONG ISSUER, PURCHASERS, GREAT
AMERICAN INVESTORS, INC. (THE “PLACEMENT AGENT”) AND SIGNATURE BANK,  AS ESCROW
AGENT (“ESCROW AGENT”), IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT E;

 

4

--------------------------------------------------------------------------------


 


2.5.3       PAYMENT TO ESCROW AGENT OF THE SUBSCRIPTION PRICE FOR THE NOTE AND
WARRANT SUBSCRIBED FOR BY SUCH PURCHASER; AND


 


2.5.4       A FULLY COMPLETED AND SIGNED ACCREDITED INVESTOR QUESTIONNAIRE (THE
“INVESTOR QUESTIONNAIRE”) WITH RESPECT TO SUCH PURCHASER, IN SUBSTANTIALLY THE
FORM ATTACHED HERETO AS EXHIBIT F.


 


2.6          PURCHASER CONDITIONS PRECEDENT.  THE OBLIGATIONS OF EACH PURCHASER
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED IN SECTION 2.1 ARE SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT ON OR PRIOR TO THE CLOSING
DATE (AS DEFINED IN SECTION 2.8):


 


2.6.1       ISSUER AND THE COLLATERAL AGENT WILL HAVE EXECUTED AND DELIVERED TO
THE PURCHASER THIS AGREEMENT, AND ISSUER WILL HAVE COUNTERSIGNED SUCH
PURCHASER’S SIGNATURE PAGE TO THIS AGREEMENT;


 


2.6.2       ISSUER SHALL HAVE EXECUTED AND DELIVERED TO THE PURCHASER AND THE
PLACEMENT AGENT THE REGISTRATION RIGHTS AGREEMENT AND ISSUER SHALL HAVE EXECUTED
TO THE PURCHASERS THE SECURITIES TO WHICH SUCH PURCHASER IS ENTITLES AS OF THE
CLOSING DATE;


 


2.6.3       ISSUER AND THE COLLATERAL AGENT WILL HAVE EXECUTED AND DELIVERED TO
THE PURCHASER THE SECURITY AGREEMENT AND SUCH ADDITIONAL FINANCING STATEMENTS,
COLLATERAL ASSIGNMENTS AND OTHER INSTRUMENTS AND DOCUMENTS AS MAY BE NECESSARY
OR PRUDENT, IN THE REASONABLE DISCRETION OF THE PURCHASER AND THE COLLATERAL
AGENT, TO PERFECT THE SECURITY INTERESTS OF THE PURCHASERS UNDER THE SECURITY
AGREEMENT;


 


2.6.4       ISSUER, THE PLACEMENT AGENT AND THE ESCROW AGENT WILL HAVE EXECUTED
AND DELIVERED TO THE PURCHASER THE ESCROW AGREEMENT;


 


2.6.5       ISSUER SHALL HAVE ACCEPTED SUBSCRIPTIONS FOR AND A CUMULATIVE
SUBSCRIPTION PRICE OF AT LEAST $2,000,000 MUST BE AVAILABLE FOR RELEASE BY
ESCROW AGENT TO ISSUER;


 

2.6.6       at the Closing, the Issuer shall have delivered a bring-down
certificate signed by the Chief Executive Officer of the Issuer to the effect
that, as of the Closing Date, (a) the Issuer has performed all obligations
required to be performed hereunder at or before the Closing, (b) Issuer has not
defaulted hereunder, and (c) all representations and warranties of Issuer herein
and in the other Transaction Documents are true and correct as of the Closing
Date;

 

2.6.7       Issuer’s counsel shall have delivered to the Purchaser a legal
opinion in substantially the form attached hereto as Exhibit G; and

 

2.6.8       Each director and officer shall have delivered to the Purchaser a
lock-up agreement in substantially the form attached hereto as Exhibit H.

 

2.6.9       There shall have occurred no material adverse change in the Issuer’s
consolidated business or financial condition since the date of the Issuer’s most
recent financial statements filed with the SEC.

 

5

--------------------------------------------------------------------------------


 

2.6.10     There shall be no injunction, restraining order or decree of any
nature of any court or governmental authority of competent jurisdiction that is
in effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the other Transaction Documents.

 

2.6.11     The Issuer shall have obtained all necessary waivers from Western
Commercial Bank (the “Bank”) with respect to its Senior Secured Loan permitting
the Issuer to enter into the Transaction Documents.

 

2.6.12     The Issuer shall have paid the expenses described in 7.1 of this
Agreement.

 

2.6.13     The Issuer shall have entered into new agreements or amended its
existing agreements with the Bank regarding an accounts receivable line of
credit from the Bank on terms satisfactory to the Purchasers.

 


2.7          ISSUER’S CONDITIONS PRECEDENT.  THE OBLIGATIONS OF THE ISSUER TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED IN SECTION 2.1 ARE SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT ON OR PRIOR TO THE CLOSING
DATE WITH RESPECT TO THE RELEVANT PURCHASER:


 


2.7.1       SUCH PURCHASER MUST HAVE EXECUTED AND DELIVERED TO THE ISSUER A
FULLY COMPLETED SIGNATURE PAGE TO THIS AGREEMENT FOR SUCH PURCHASER;


 


2.7.2       SUCH PURCHASER MUST HAVE EXECUTED AND DELIVERED TO THE ISSUER A
COUNTERPART OF THE REGISTRATION RIGHTS AGREEMENT;


 


2.7.3       THE COLLATERAL AGENT MUST HAVE EXECUTED AND DELIVERED TO THE ISSUER
THIS AGREEMENT AND THE SECURITY AGREEMENT;


 


2.7.4       SUCH PURCHASER AND THE ESCROW AGENT MUST HAVE EXECUTED AND DELIVERED
TO THE ISSUER THE ESCROW AGREEMENT;


 


2.7.5       ISSUER MUST HAVE RECEIVED FROM SUCH PURCHASER A FULLY COMPLETED
INVESTOR QUESTIONNAIRE, AND MUST HAVE FOUND THE CONTENTS OF SUCH QUESTIONNAIRE
TO BE SATISFACTORY IN THE ISSUER’S SOLE DISCRETION;


 


2.7.6       THE ISSUER MUST HAVE RECEIVED CONFIRMATION FROM THE ESCROW AGENT
THAT IT HAS RECEIVED THE SUBSCRIPTION PRICE PAYABLE BY SUCH PURCHASER; AND


 


2.7.7       A CUMULATIVE SUBSCRIPTION PRICE OF AT LEAST $2,000,000 MUST BE
AVAILABLE FOR RELEASE BY ESCROW AGENT TO ISSUER.


 

2.7.8       There shall be no injunction, restraining order or decree of any
nature of any court or governmental authority of competent jurisdiction that is
in effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the other Transaction Documents.

 

6

--------------------------------------------------------------------------------


 

2.7.9       The Issuer shall have obtained all necessary waivers from Western
Commercial Bank with respect to its Senior Secured Loan permitting the Issuer to
enter into the Transaction Documents.

 


2.8          CLOSING. THE TRANSACTIONS CONTEMPLATED IN SECTION 2.1 WILL BE
CONSUMMATED IN ONE CLOSING (THE “CLOSING”), WHICH WILL BE HELD ON THE
DATE(S) DESIGNATED BY PURCHASER THAT OCCUR (A) ON OR AFTER THE DATE HEREOF AND
(B) ON OR BEFORE MARCH 31, 2008 (THE “CLOSING DATE”).  AT THE CLOSING:


 


2.8.1       ISSUER WILL EXECUTE AND DELIVER TO EACH PURCHASER A SIGNATURE
PAGE TO THIS AGREEMENT WITH RESPECT TO EACH PURCHASER PARTICIPATING IN SUCH
CLOSING;


 


2.8.2       ISSUER WILL ISSUE THE RELEVANT NOTE(S) AND WARRANT(S) TO EACH SUCH
PURCHASER;


 


2.8.3       COMMENCING WITH THE CLOSING, COLLATERAL AGENT MAY TAKE ALL ACTIONS
REASONABLY NECESSARY OR APPROPRIATE PERFECT THE SECURITY INTERESTS UNDER THE
SECURITY AGREEMENT; AND


 


2.8.4       THE ISSUER AND THE COLLATERAL AGENT WILL JOINTLY INSTRUCT THE ESCROW
AGENT TO RELEASE THE SUBSCRIPTION PRICE PAID BY THE RELEVANT PURCHASER(S) TO THE
ISSUER AND/OR TO MAKE SUCH OTHER PERMITTED PAYMENT(S) AS THE ISSUER MAY
INSTRUCT.


 


2.9          CANCELLATION AND REFUND.  IF THE CLOSING OF ANY PURCHASER’S
SUBSCRIPTION HAS NOT OCCURRED PRIOR TO MARCH 31, 2008, OR IF, AT ANY EARLIER
DATE, EVENTS OCCUR THAT PRECLUDE THE CONDITIONS PRECEDENT TO CLOSING SUCH
PURCHASER’S SUBSCRIPTION FROM OCCURRING, AND SUCH PURCHASER HAS NOT CONSENTED TO
OTHERWISE EXTEND THE CLOSING DATE, THEN THE ESCROW AGENT WILL REFUND SUCH
PURCHASER’S SUBSCRIPTION PRICE AND THE SUBSCRIPTION BY SUCH PURCHASER TO
PURCHASE THE NOTES AND WARRANTS WILL AUTOMATICALLY BE CANCELLED.


 


3.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS


 


3.1          REPRESENTATIONS, WARRANTIES AND COVENANTS OF ISSUER.  ISSUER
REPRESENTS, WARRANTS AND COVENANTS TO COLLATERAL AGENT AND PURCHASERS THAT:


 


3.1.1       ORGANIZATION AND QUALIFICATION. ISSUER IS A CORPORATION DULY
INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF CALIFORNIA, WITH THE REQUISITE POWER AND AUTHORITY, SUBJECT TO THE ISSUER’S
OBTAINING THE SHAREHOLDER APPROVAL (AS SUCH TERM IS DEFINED IN SECTION 4.2.6), 
TO ENTER INTO THE TRANSACTION DOCUMENTS AND TO OWN, LEASE AND USE ITS PROPERTIES
AND ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED.  ISSUER IS DULY
QUALIFIED TO CONDUCT BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION
IN EACH JURISDICTION IN WHICH IT CONDUCTS BUSINESS AS NECESSARY, EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, AND NO
PROCEEDING HAS BEEN INSTITUTED IN ANY SUCH JURISDICTION REVOKING, LIMITING OR
CURTAILING OR SEEKING TO REVOKE, LIMIT OR CURTAIL SUCH POWER AND AUTHORITY OR
QUALIFICATION.

 

7

--------------------------------------------------------------------------------


 


3.1.2       AUTHORIZATION; ENFORCEMENT. SUBJECT TO ISSUER’S PERFORMING THE
REQUIRED ACTIONS (AS SUCH TERM IS DEFINED IN SECTION 3.1.4), THE ISSUER HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ALL OF THE
TRANSACTION DOCUMENTS. THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY ISSUER HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION BY ISSUER AND NO FURTHER CONSENT OR ACTION IS REQUIRED BY
ISSUER, ITS BOARD OF DIRECTORS OR ITS SHAREHOLDERS (OTHER THAN THE ISSUER’S
OBTAINING SHAREHOLDER APPROVAL) IN CONNECTION THEREWITH, OTHER THAN ACTIONS
NECESSARY TO SATISFY ISSUER’S POST-CLOSING OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS, WHICH ACTIONS COULD NOT BE AUTHORIZED IN ADVANCE. SUBJECT TO THE
ISSUER’S PERFORMING THE REQUIRED ACTIONS, EACH TRANSACTION DOCUMENT, WHEN DULY
EXECUTED BY THE ISSUER AND, WHEN DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF
AND THEREOF, WILL CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATION OF THE
ISSUER ENFORCEABLE AGAINST THE ISSUER IN ACCORDANCE WITH ITS TERMS, EXCEPT
(A) AS LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (B) AS LIMITED BY LAWS
RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES, AND (C) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION
PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.


 


3.1.3       NO CONFLICTS. SUBJECT TO THE ISSUER’S PERFORMING THE REQUIRED
ACTIONS, THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY
THE ISSUER DO NOT AND WILL NOT: (A) CONFLICT WITH OR VIOLATE ISSUER’S ARTICLES
OF INCORPORATION OR BYLAWS, AS AMENDED TO DATE, (B) CONFLICT WITH, CONSTITUTE A
DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, RESULT IN THE CREATION OF ANY LIEN ON ANY ASSET OF THE ISSUER
PURSUANT TO, OR GIVE OTHERS ANY RIGHT TO TERMINATE, AMEND, ACCELERATE OR CANCEL
(WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH), ANY AGREEMENT, CREDIT FACILITY,
DEBT OR OTHER INSTRUMENT (EVIDENCING ANY ISSUER DEBT OR OTHERWISE) OR OTHER
UNDERSTANDING TO WHICH THE ISSUER IS A PARTY OR BY WHICH ANY ASSET OF ISSUER IS
BOUND OR AFFECTED, OR (C) SUBJECT TO ANY REQUIRED ACTIONS (AS SUCH TERM IS
HEREINAFTER DEFINED), CONFLICT WITH OR RESULT IN A VIOLATION OF ANY LAW, RULE,
REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY
COURT OR GOVERNMENTAL AUTHORITY TO WHICH ISSUER IS SUBJECT (INCLUDING U.S.
FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS), OR BY WHICH ANY ASSET OF THE
ISSUER IS BOUND OR AFFECTED, EXCEPT, IN THE CASE OF EACH OF CLAUSES (B) AND (C),
SUCH AS COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  THERE IS NO PROCEEDING PENDING OR, TO THE KNOWLEDGE OF THE ISSUER,
THREATENED AGAINST OR AFFECTING THE ISSUER OR ITS ASSETS BEFORE OR BY ANY COURT,
ARBITRATOR, GOVERNMENTAL OR ADMINISTRATIVE AGENCY OR REGULATORY AUTHORITY
(FEDERAL, STATE, COUNTY, LOCAL OR FOREIGN) WHICH ADVERSELY AFFECTS OR CHALLENGES
THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT.


 


3.1.4       REQUIRED ACTIONS. EXCEPT FOR (A) FILINGS REQUIRED PURSUANT TO THE
REGISTRATION RIGHTS AGREEMENT, (B) ANY FILINGS REQUIRED UNDER APPLICABLE FEDERAL
AND/OR STATE SECURITIES LAWS, (C) THE MAKING OF ANY FILINGS, OR THE OBTAINING OF
ANY APPROVALS REQUIRED BY THE AMERICAN STOCK EXCHANGE, INCLUDING OBTAINING
SHAREHOLDER APPROVAL, (D) THE MAKING OF THE AMENDMENT FILING (COLLECTIVELY, THE
“REQUIRED ACTIONS”) AND (E)  AS DISCLOSED ON SCHEDULE 3.1.4 ATTACHED HERETO,
ISSUER IS NOT REQUIRED TO TAKE ANY ACTION OR OBTAIN ANY CONSENT, WAIVER,
AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR MAKE ANY FILING OR
REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL OR OTHER
GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH ITS EXECUTION,
DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS.

 

8

--------------------------------------------------------------------------------

 


 

 


3.1.5       ISSUANCE OF THE SECURITIES. SUBJECT TO THE ISSUER’S PERFORMING THE
REQUIRED ACTIONS, THE NOTES, WARRANTS AND SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THE NOTES AND/OR EXERCISE OF THE WARRANTS (COLLECTIVELY, THE
“REGISTRABLE SECURITIES”) ARE DULY AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN
ACCORDANCE WITH THIS AGREEMENT, THE NOTES AND THE WARRANTS, WILL BE DULY AND
VALIDLY ISSUED, FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES IMPOSED BY
ISSUER OTHER THAN THOSE PROVIDED FOR IN THE TRANSACTION DOCUMENTS, AND WILL BE
ISSUED IN COMPLIANCE WITH AN EXEMPTION FROM REGISTRATION UNDER ALL APPLICABLE
U.S. FEDERAL SECURITIES LAWS. THE ISSUER HAS RESERVED FROM THE ISSUER’S
AUTHORIZED BUT UNISSUED COMMON STOCK THE MAXIMUM NUMBER OF SHARES IT MAY
CURRENTLY RESERVE IN CONNECTION WITH THE ISSUANCE OF SUCH COMMON STOCK UPON THE
CONVERSION OF THE NOTES AND EXERCISE OF THE WARRANTS. WITHIN FOUR BUSINESS DAYS
AFTER THE  SHAREHOLDER APPROVAL IS OBTAINED THE ISSUER SHALL MAKE THE AMENDMENT
FILING AND WITHIN FOUR BUSINESS DAYS AFTER THE AMENDMENT FILING IS MADE THE
ISSUER SHALL RESERVE FROM ITS DULY AUTHORIZED, BUT UNISSUED COMMON STOCK SUCH
ADDITIONAL NUMBER OF SHARES AS REQUIRED SO THAT THERE SHALL THEN BE RESERVED FOR
ISSUANCE AN AGGREGATE OF 125% OF THE COMMON STOCK THEN ISSUABLE UPON THE
CONVERSION OF THE NOTES AND EXERCISE OF THE WARRANTS.


 


3.1.6       CAPITALIZATION. SCHEDULE 3.1.6 SETS FORTH THE CAPITALIZATION OF
ISSUER AS OF THE DATE HEREOF, BEFORE GIVING EFFECT TO THE ISSUANCE OF THE
SECURITIES PURSUANT HERETO, INCLUDING THE AMOUNT AND KIND OF AUTHORIZED SHARES,
THE NUMBER OF EACH KIND OF SHARES ISSUED AND OUTSTANDING, THE NUMBER OF SHARES
ISSUED AND HELD AS TREASURY STOCK, AND THE NUMBER OF SHARES RESERVED FOR
ISSUANCE PURSUANT TO ISSUER’S STOCK OPTION PLANS AND ALL OUTSTANDING SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SHARES OF ISSUER, INCLUDING A
DESCRIPTION OF THE RELEVANT OPTIONS, CONVERTIBLE SECURITIES AND EXCHANGEABLE
SECURITIES.  EXCEPT AS SET FORTH IN SCHEDULE 3.1.6, NO PERSON HAS ANY RIGHT OF
FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, ANTI-DILUTION RIGHT OR
ANY SIMILAR RIGHT TO PARTICIPATE IN, OR THAT IS TRIGGERED BY, THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.


 


3.1.7       SEC REPORTS.  ISSUER IS CURRENTLY REQUIRED TO FILE INFORMATION,
DOCUMENTS AND REPORTS WITH THE SEC PURSUANT TO SECTION 13(A) OF THE EXCHANGE
ACT, AND ISSUER HAS FILED ALL SUCH REPORTS AND SCHEDULES, FORMS, STATEMENTS AND
OTHER DOCUMENTS REQUIRED TO BE FILED BY ISSUER UNDER THE SECURITIES ACT AND THE
EXCHANGE ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO
YEAR PERIOD PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS ISSUER WAS
REQUIRED BY LAW OR REGULATION TO FILE SUCH MATERIAL) (THE FOREGOING MATERIALS,
INCLUDING THE EXHIBITS THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN,
BEING COLLECTIVELY REFERRED TO HEREIN AS THE “SEC REPORTS”) ON A TIMELY BASIS OR
HAS RECEIVED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC
REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  AS OF THEIR RESPECTIVE
DATES OF FILING WITH THE SEC, THE SEC REPORTS, TOGETHER WITH ANY AMENDMENTS
THERETO, COMPLIED IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF
THE SECURITIES ACT AND THE EXCHANGE ACT.  NO SEC REPORT, WHEN FILED, CONTAINED
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MATERIALLY MISLEADING.  THERE IS NOTHING THAT WOULD BE DEEMED TO BE OF A
MATERIALLY NEGATIVE NATURE TO A POTENTIAL INVESTOR IN THE COMMON STOCK THAT HAS
NOT BEEN DISCLOSED IN THE SEC REPORTS.


 


 

9

--------------------------------------------------------------------------------


 


 


3.1.8       FINANCIAL STATEMENTS.  THE FINANCIAL STATEMENTS OF ISSUER INCLUDED
IN THE SEC REPORTS COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND THE SEC’S RULES AND REGULATIONS WITH RESPECT THERETO AS IN
EFFECT AT THE TIME OF FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY
APPLIED, EXCEPT AS MAY BE OTHERWISE SPECIFIED THEREIN OR THE NOTES THERETO AND
EXCEPT THAT UN-AUDITED FINANCIAL STATEMENTS MAY NOT CONTAIN ALL REQUIRED NOTES
AND ARE SUBJECT TO ROUTINE YEAR-END ADJUSTMENTS THAT ARE NOT MATERIAL IN THE
AGGREGATE.  SUCH FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS
THE FINANCIAL POSITION OF ISSUER AS OF AND FOR THE DATES THEREOF AND THE RESULTS
OF OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF
UN-AUDITED STATEMENTS, TO NORMAL, YEAR-END AUDIT ADJUSTMENTS AS REFERRED TO
ABOVE.


 


3.1.9       BROKERAGE OR FINDER’S FEES.  OTHER THAN AS SET FORTH ON SCHEDULE
3.1.9, NO BROKERAGE, SUCCESS OR FINDER’S FEE OR COMMISSION IS OR WILL BE PAYABLE
BY ISSUER TO ANY BROKER, FINANCIAL ADVISER OR CONSULTANT, FINDER, PLACEMENT
AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.


 


3.1.10     PRIVATE PLACEMENT. ASSUMING THE ACCURACY OF EACH PURCHASER’S
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, NO REGISTRATION UNDER
THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE SECURITIES BY
ISSUER TO PURCHASER AS CONTEMPLATED HEREBY.


 


3.1.11     INVESTMENT COMPANY. ISSUER IS NOT, AND IS NOT AN AFFILIATE OF, AND
IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE SECURITIES WILL NOT BE OR BE AN
AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.  ISSUER WILL CONDUCT ITS BUSINESS IN A MANNER
SO THAT IT WILL NOT BECOME SUBJECT TO THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED.


 


3.1.12     ABSENCE OF CERTAIN CHANGES.  OTHER THAN AS DISCLOSED ON EXHIBIT
3.1.12, SINCE SEPTEMBER 30, 2007, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE AND
NO MATERIAL ADVERSE DEVELOPMENT IN THE BUSINESS, PROPERTIES, OPERATIONS,
FINANCIAL CONDITION, RESULTS OF OPERATIONS OR PROSPECTS OF THE ISSUER, OR
CLEARLY EVIDENT TO A SOPHISTICATED INSTITUTIONAL INVESTOR FROM THE  SEC
DOCUMENTS, INCLUDING, WITHOUT LIMITATION:


 

a. any change in the consolidated assets, liabilities, financial condition or
operating results of the Issuer from that reflected in the financial statements
included in the Issuer’s Quarterly Report on Form 10-QSB for the quarter ended
September 30, 2007, except for changes in the ordinary course of business which
have not and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate;

 

b. any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Issuer, or any
redemption or repurchase of any securities of the Issuer;

 

c. any material damage, destruction or loss, whether or not covered by insurance
to any assets or properties of the Issuer or its subsidiaries;

 

d. any waiver, not in the ordinary course of business, by the Issuer or     any
subsidiary of a material right or of a material debt owed to it;

 

 

10

--------------------------------------------------------------------------------


 

 

e. any satisfaction or discharge of any Lien, claim or encumbrance or payment of
any obligation by the Issuer or a subsidiary, except in the ordinary course of
business and which is not material to the assets, properties, financial
condition, operating results or business of the Issuer and its subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);

 

f.  any change or amendment to the Issuer’s Articles of Incorporation or
By-laws, or material change to any material contract or arrangement by which the
Issuer or any subsidiary is bound or to which any of their respective assets or
properties is subject;

 

g. any material labor difficulties or labor union organizing activities with
respect to employees of the Issuer or any subsidiary;

 

h.  any material transaction entered into by the Issuer or a subsidiary other
than in the ordinary course of business;

 

i.  the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Issuer or any subsidiary;

 

j. the loss or threatened loss of any customer which has had or could reasonably
be expected to have a Material Adverse Effect; or

 

k. any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

 


3.1.13     ABSENCE OF LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING, INQUIRY
OR INVESTIGATION BEFORE OR BY ANY COURT, PUBLIC BOARD, GOVERNMENT AGENCY, OR
SELF-REGULATORY ORGANIZATION OR BODY PENDING OR, TO THE ISSUER’S KNOWLEDGE OR
ANY OF ITS SUBSIDIARIES, THREATENED AGAINST OR AFFECTING THE ISSUER, ANY OF ITS
SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE DIRECTORS OR OFFICERS IN THEIR
CAPACITIES AS SUCH.  THERE ARE NO FACTS KNOWN TO THE ISSUER WHICH, IF KNOWN BY A
POTENTIAL CLAIMANT OR GOVERNMENTAL AUTHORITY, COULD REASONABLY BE EXPECTED TO
GIVE RISE TO A CLAIM OR PROCEEDING WHICH, IF ASSERTED OR CONDUCTED WITH RESULTS
UNFAVORABLE TO THE ISSUER OR ANY OF ITS SUBSIDIARIES, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


3.1.14     TAX MATTERS.  THE ISSUER AND EACH OF ITS SUBSIDIARIES HAS TIMELY
PREPARED AND FILED ALL TAX RETURNS REQUIRED TO HAVE BEEN FILED BY THE ISSUER OR
SUCH SUBSIDIARY WITH ALL APPROPRIATE GOVERNMENTAL AGENCIES AND TIMELY PAID ALL
TAXES SHOWN THEREON OR OTHERWISE OWED BY IT.  THE CHARGES, ACCRUALS AND RESERVES
ON THE BOOKS OF THE ISSUER IN RESPECT OF TAXES FOR ALL FISCAL PERIODS ARE
ADEQUATE IN ALL MATERIAL RESPECTS, AND THERE ARE NO MATERIAL UNPAID ASSESSMENTS
AGAINST THE ISSUER OR ANY SUBSIDIARY NOR, TO THE ISSUER’S KNOWLEDGE, ANY BASIS
FOR THE ASSESSMENT OF ANY ADDITIONAL TAXES, PENALTIES OR INTEREST FOR ANY FISCAL
PERIOD OR AUDITS BY ANY FEDERAL, STATE OR LOCAL TAXING AUTHORITY EXCEPT FOR ANY
ASSESSMENT WHICH IS NOT MATERIAL TO THE ISSUER AND ITS SUBSIDIARIES, TAKEN AS A
WHOLE.  ALL TAXES AND OTHER ASSESSMENTS AND LEVIES THAT THE ISSUER OR ANY
SUBSIDIARY IS REQUIRED TO WITHHOLD OR TO COLLECT FOR PAYMENT HAVE BEEN DULY
WITHHELD AND COLLECTED AND PAID TO THE PROPER GOVERNMENTAL ENTITY OR THIRD PARTY
WHEN DUE.

 

 

11

--------------------------------------------------------------------------------


 

 

There are no tax liens or claims pending or, to the Issuer’s Knowledge,
threatened, against the Issuer or any subsidiary or any of their respective
assets or property.  There are no outstanding tax sharing agreements or other
such arrangements between the Issuer and any subsidiary or other corporation or
entity. No transfer or other taxes are required to be paid in connection with
the issuance and sale of any of the Securities.

 


3.1.15     TRANSACTIONS WITH AFFILIATES.  EXCEPT AS DISCLOSED IN THE SEC
DOCUMENTS, AND EXCEPT FOR A (II) BRIDGE LOAN IN THE AMOUNT OF $200,000, MADE TO
THE ISSUER BY TITAB LLC, WHOSE MANAGING MEMBER IS BRAD PETERS, A FORMER DIRECTOR
OF THE ISSUER, ON JANUARY 28, 2008, AND (II) BRIDGE LOAN IN THE AMOUNT OF
$100,000, MADE TO THE ISSUER BY C. IAN SYM-SMITH, A DIRECTOR OF THE ISSUER, ON
JANUARY 28, 2008, WHICH LOANS ARE BEING AUTOMATICALLY CONVERTED TO NOTES WITH
THE SAME TERMS AND CONDITIONS AS THE NOTES ISSUED PURSUANT TO THIS AGREEMENT ON
THE CLOSING DATE, NONE OF THE OFFICERS OR DIRECTORS OF THE ISSUER AND, TO THE
ISSUER’S KNOWLEDGE, NONE OF THE EMPLOYEES OF THE ISSUER, IS PRESENTLY A PARTY TO
ANY TRANSACTION WITH THE ISSUER OR ANY SUBSIDIARY (OTHER THAN AS HOLDERS OF
STOCK OPTIONS AND/OR WARRANTS, AND FOR SERVICES AS EMPLOYEES, OFFICERS AND
DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR
THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL
PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY OFFICER,
DIRECTOR OR SUCH EMPLOYEE OR, TO THE ISSUER’S KNOWLEDGE, ANY ENTITY IN WHICH ANY
OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS AN
OFFICER, DIRECTOR, TRUSTEE OR PARTNER.

 


3.1.16     INTERNAL CONTROLS.  THE ISSUER AND THE SUBSIDIARIES MAINTAIN A SYSTEM
OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT
(I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO
ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION, AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH
THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCE.  THE ISSUER MAINTAINS AND WILL CONTINUE TO MAINTAIN A
STANDARD SYSTEM OF ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES AND THE APPLICABLE
REQUIREMENTS OF THE EXCHANGE ACT. THE ISSUER’S OFFICERS CERTIFIED TO THE
ISSUER’S INTERNAL CONTROLS AS OF THE FILING OF THE ISSUER’S FORM 10-QSB FOR THE
QUARTER ENDED SEPTEMBER 30, 2007 AND SINCE THAT DATE, THAT THERE HAVE BEEN NO
SIGNIFICANT CHANGES IN THE ISSUER’S INTERNAL CONTROLS (AS SUCH TERM IS DEFINED
IN SECTION 307(B) OF REGULATION S-K) OR, TO THE ISSUER’S KNOWLEDGE, ANY OTHER
FACTS THAT WOULD SIGNIFICANTLY AFFECT THE ISSUER’S INTERNAL CONTROLS.  THE
ISSUER IS NOT REQUIRED AT THIS DATE TO CERTIFY ITS INTERNAL CONTROLS UNDER
SECTION 404 OF THE SARBANES-OXLEY ACT OF 2002 AND HAS NOT TAKEN ANY STEPS
NECESSARY TO EVALUATE ITS INTERNAL CONTROLS TO DETERMINE WHETHER IT WILL BE ABLE
TO TAKE SUCH A CERTIFICATION.

 


3.1.17     ACKNOWLEDGMENT REGARDING PURCHASER’S PURCHASE OF THE SECURITIES.  THE
ISSUER ACKNOWLEDGES AND AGREES THAT PURCHASER IS NOT ACTING AS A FINANCIAL
ADVISOR OR FIDUCIARY OF THE ISSUER (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, THAT THIS AGREEMENT AND
THE TRANSACTION CONTEMPLATED HEREBY, AND THE RELATIONSHIP BETWEEN EACH PURCHASER
AND THE ISSUER, ARE “ARMS-LENGTH,” AND THAT ANY STATEMENT MADE BY PURCHASER
(EXCEPT AS SET FORTH IN SECTION 3.2), OR ANY OF ITS REPRESENTATIVES OR AGENTS,
IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS
NOT

 

 

12

--------------------------------------------------------------------------------


 

 

advice or a recommendation, is merely incidental to Purchaser’s purchase of the
Securities and has not been relied upon as such in any way by the Issuer, its
officers or directors.  The Issuer further represents to Purchaser that the
Issuer’s decision to enter into this Agreement and the transactions contemplated
hereby has been based solely on an independent evaluation by the Issuer and its
representatives.

 


3.1.18     NO GENERAL SOLICITATION.  TO THE BEST OF THE ISSUER’S KNOWLEDGE,
NEITHER THE PLACEMENT AGENT NOR ANY DISTRIBUTOR PARTICIPATING ON THE ISSUER’S
BEHALF IN THE TRANSACTIONS CONTEMPLATED HEREBY (IF ANY) NOR ANY PERSON ACTING
FOR THE ISSUER, OR ANY SUCH DISTRIBUTOR, HAS CONDUCTED ANY “GENERAL
SOLICITATION,” AS DESCRIBED IN RULE 502(C) UNDER REGULATION D, WITH RESPECT TO
ANY OF THE SECURITIES BEING OFFERED HEREBY.

 


3.1.19     NO INTEGRATED OFFERING.  NEITHER THE ISSUER, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS DIRECTLY OR
INDIRECTLY MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD PREVENT THE PARTIES HERETO FROM
CONSUMMATING THE TRANSACTIONS CONTEMPLATED HEREBY PURSUANT TO AN EXEMPTION FROM
THE REGISTRATION UNDER THE SECURITIES ACT PURSUANT TO THE PROVISIONS OF
REGULATION D.  THE TRANSACTIONS CONTEMPLATED HEREBY ARE EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, ASSUMING THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES HEREIN CONTAINED OF EACH PURCHASER.

 


3.1.20     INTELLECTUAL PROPERTY.

 

(a)           To the Issuer’s Knowledge, all Intellectual Property of the Issuer
and its subsidiaries is currently in compliance with all legal requirements
(including timely filings, proofs and payments of fees) and is valid and
enforceable, except where the failure to be in compliance or to be valid and
enforceable has not and could not reasonably be expected to have a Material
Adverse Effect on the Issuer and its subsidiaries taken as a whole.  No
Intellectual Property of the Issuer or its subsidiaries which is necessary for
the conduct of Issuer’s and each of its subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted has been or is now
involved in any cancellation, dispute or litigation, and, to the Issuer’s
Knowledge, no such action is threatened.  No patent of the Issuer or its
subsidiaries has been or is now involved in any interference, reissue,
re-examination or opposition proceeding.  “Intellectual Property” means all of
the following: (i) patents, patent applications, patent disclosures and
inventions (whether or not patentable and whether or not reduced to practice);
(ii) trademarks, service marks, trade dress, trade names, corporate names,
logos, slogans and Internet domain names, together with all goodwill associated
with each of the foregoing; (iii) copyrights and copyrightable works;
(iv) registrations, applications and renewals for any of the foregoing; and
(v) proprietary computer software (including but not limited to data, data bases
and documentation).

 

(b)           All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Issuer’s and each of its subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted to which the Issuer or any
subsidiary is a party or by which any of their assets are bound (other than 
generally commercially available, non custom, off the shelf software application
programs having a retail acquisition price of less than $10,000 per license)

 

 

13

--------------------------------------------------------------------------------


 

 

(collectively, “License Agreements”) are valid and binding obligations of the
Issuer or its subsidiaries that are parties thereto and, to the Issuer’s
Knowledge, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Issuer or any of its subsidiaries under any such License
Agreement.

 

(c)           Other than as set forth on Schedule 3.1.20, the Issuer and its
subsidiaries own or have the valid right to use all of the Intellectual Property
that is necessary for the conduct of the Issuer’s and each of its subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted and for the ownership, maintenance and operation of the Issuer’s and
its subsidiaries’ properties and assets, free and clear of all liens,
encumbrances, adverse claims or obligations to license all such owned
Intellectual Property, other than licenses entered into in the ordinary course
of the Issuer’s and its subsidiaries’ businesses.  The Issuer and its
subsidiaries have a valid and enforceable right to use all third party
Intellectual Property and confidential information used or held for use in the
respective businesses of the Issuer and its subsidiaries.

 

(d)           To the Issuer’s Knowledge, the conduct of the Issuer’s and its
subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Issuer’s Knowledge, the Intellectual Property and
confidential information of the Issuer and its subsidiaries which are necessary
for the conduct of Issuer’s and each of its subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted are not being
Infringed by any third party.  There is no litigation or order pending or
outstanding or, to the Issuer’s Knowledge, threatened or imminent, that seeks to
limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or confidential information of the
Issuer and its subsidiaries and the Issuer’s and its subsidiaries’ use of any
Intellectual Property or confidential information owned by a third party, and,
to the Issuer’s Knowledge, there is no valid basis for the same.

 

(e)           The consummation of the transactions contemplated hereby will not
result in the alteration, loss, impairment of or restriction on the Issuer’s or
any of its subsidiaries’ ownership or right to use any of the Intellectual
Property or confidential information which is necessary for the conduct of
Issuer’s and each of its subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted.

 

(f)            The Issuer and its subsidiaries have taken reasonable steps to
protect the Issuer’s and its subsidiaries’ rights in their Intellectual
Property.  Each employee, consultant and contractor who has had access to
confidential information which is necessary for the conduct of Issuer’s and each
of its subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted has executed an agreement to maintain the
confidentiality of such confidential information and has executed appropriate
agreements that are substantially consistent with the Issuer’s standard forms
thereof.  Except under confidentiality obligations, there has been no material
disclosure of any of the Issuer’s or its subsidiaries’ confidential information
to any third party.

 

 

14

--------------------------------------------------------------------------------


 

 


3.1.21     ENVIRONMENTAL MATTERS.  NEITHER THE ISSUER NOR ANY SUBSIDIARY IS IN
VIOLATION OF ANY STATUTE, RULE, REGULATION, DECISION OR ORDER OF ANY
GOVERNMENTAL AGENCY OR BODY OR ANY COURT, DOMESTIC OR FOREIGN, RELATING TO THE
USE, DISPOSAL OR RELEASE OF HAZARDOUS OR TOXIC SUBSTANCES OR RELATING TO THE
PROTECTION OR RESTORATION OF THE ENVIRONMENT OR HUMAN EXPOSURE TO HAZARDOUS OR
TOXIC SUBSTANCES (COLLECTIVELY, “ENVIRONMENTAL LAWS”), OWNS OR OPERATES ANY REAL
PROPERTY CONTAMINATED WITH ANY SUBSTANCE THAT IS SUBJECT TO ANY ENVIRONMENTAL
LAWS, IS LIABLE FOR ANY OFF-SITE DISPOSAL OR CONTAMINATION PURSUANT TO ANY
ENVIRONMENTAL LAWS, OR IS SUBJECT TO ANY CLAIM RELATING TO ANY ENVIRONMENTAL
LAWS; AND THERE IS NO PENDING OR, TO THE ISSUER’S KNOWLEDGE, THREATENED
INVESTIGATION THAT MIGHT LEAD TO SUCH A CLAIM.

 


3.1.22     CERTIFICATES, AUTHORITIES AND PERMITS.  THE ISSUER AND EACH
SUBSIDIARY POSSESS ADEQUATE CERTIFICATES, AUTHORITIES OR PERMITS ISSUED BY
APPROPRIATE GOVERNMENTAL AGENCIES OR BODIES NECESSARY TO CONDUCT THE BUSINESS
NOW OPERATED BY IT, AND NEITHER THE ISSUER NOR ANY SUBSIDIARY HAS RECEIVED ANY
NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH
CERTIFICATE, AUTHORITY OR PERMIT THAT, IF DETERMINED ADVERSELY TO THE ISSUER OR
SUCH SUBSIDIARY, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
INDIVIDUALLY OR IN THE AGGREGATE.

 


3.1.23     KEY EMPLOYEES.  NO KEY EMPLOYEE, TO THE ISSUER’S KNOWLEDGE, IS, OR IS
NOW EXPECTED TO BE, IN VIOLATION OF ANY MATERIAL TERM OF ANY EMPLOYMENT
CONTRACT, CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION AGREEMENT,
NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR AGREEMENT OR ANY RESTRICTIVE
COVENANT, AND THE CONTINUED EMPLOYMENT OF EACH KEY EMPLOYEE DOES NOT SUBJECT THE
ISSUER OR ANY OF ITS SUBSIDIARIES TO ANY LIABILITY WITH RESPECT TO ANY OF THE
FOREGOING MATTERS.  NO KEY EMPLOYEE HAS, TO THE ISSUER’S KNOWLEDGE, ANY
INTENTION TO TERMINATE HIS EMPLOYMENT WITH, OR SERVICES TO, THE ISSUER OR ANY OF
ITS SUBSIDIARIES. “KEY EMPLOYEE” MEANS ANY EXECUTIVE OFFICER OF THE ISSUER OR
ANY OF ITS SUBSIDIARIES, AS APPLICABLE.

 


3.1.24     LABOR MATTERS.

 


(A) THE ISSUER IS NOT A PARTY TO OR BOUND BY ANY COLLECTIVE BARGAINING
AGREEMENTS OR OTHER AGREEMENTS WITH LABOR ORGANIZATIONS.  THE ISSUER HAS NOT
VIOLATED IN ANY MATERIAL RESPECT ANY LAWS, REGULATIONS, ORDERS OR CONTRACT
TERMS, AFFECTING THE COLLECTIVE BARGAINING RIGHTS OF EMPLOYEES, LABOR
ORGANIZATIONS OR ANY LAWS, REGULATIONS OR ORDERS AFFECTING EMPLOYMENT
DISCRIMINATION, EQUAL OPPORTUNITY EMPLOYMENT, OR EMPLOYEES’ HEALTH, SAFETY,
WELFARE, WAGES AND HOURS.

 


(B)  THERE ARE NO LABOR DISPUTES EXISTING, OR TO THE ISSUER’S KNOWLEDGE,
THREATENED, INVOLVING STRIKES, SLOW-DOWNS, WORK STOPPAGES, JOB ACTIONS,
DISPUTES, LOCKOUTS OR ANY OTHER DISRUPTIONS OF OR BY THE ISSUER’S EMPLOYEES,
(B) THERE ARE NO UNFAIR LABOR PRACTICES OR PETITIONS FOR ELECTION PENDING OR, TO
THE ISSUER’S KNOWLEDGE, THREATENED BEFORE THE NATIONAL LABOR RELATIONS BOARD OR
ANY OTHER FEDERAL, STATE OR LOCAL LABOR COMMISSION RELATING TO THE ISSUER’S
EMPLOYEES, (C) NO DEMAND FOR RECOGNITION OR CERTIFICATION HERETOFORE MADE BY ANY
LABOR ORGANIZATION OR GROUP OF EMPLOYEES IS PENDING WITH RESPECT TO THE ISSUER
AND (D) TO THE ISSUER’S KNOWLEDGE, THE ISSUER ENJOYS GOOD LABOR AND EMPLOYEE
RELATIONS WITH ITS EMPLOYEES AND LABOR ORGANIZATIONS.

 

 

15

--------------------------------------------------------------------------------


 

 


(C)  TO THE ISSUER’S KNOWLEDGE, THE ISSUER IS, AND AT ALL TIMES HAS BEEN, IN
FULL COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS RESPECTING
EMPLOYMENT (INCLUDING LAWS RELATING TO CLASSIFICATION OF EMPLOYEES AND
INDEPENDENT CONTRACTORS) AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF
EMPLOYMENT, WAGES AND HOURS, AND IMMIGRATION AND NATURALIZATION.  THERE ARE NO
CLAIMS PENDING AGAINST THE ISSUER BEFORE THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION OR ANY OTHER ADMINISTRATIVE BODY OR IN ANY COURT ASSERTING ANY
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AGE DISCRIMINATION
ACT OF 1967, 42 U.S.C. §§ 1981 OR 1983 OR ANY OTHER FEDERAL, STATE OR LOCAL LAW,
STATUTE OR ORDINANCE BARRING DISCRIMINATION IN EMPLOYMENT.

 


(D)  THE ISSUER IS NOT A PARTY TO, OR BOUND BY, ANY EMPLOYMENT OR OTHER CONTRACT
OR AGREEMENT THAT CONTAINS ANY SEVERANCE, TERMINATION PAY OR CHANGE OF CONTROL
LIABILITY OR OBLIGATION, INCLUDING, WITHOUT LIMITATION, ANY “EXCESS PARACHUTE
PAYMENT,” AS DEFINED IN SECTION 2806(B) OF THE INTERNAL REVENUE CODE.


 


3.1.25     ERISA.  THE ISSUER DOES NOT MAINTAIN OR CONTRIBUTE TO, OR HAVE ANY
OBLIGATION UNDER, ANY AN EMPLOYEE PENSION BENEFIT PLAN (AS DEFINED IN THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1978, AS AMENDED (“ERISA”))
MAINTAINED BY THE ISSUER FOR EMPLOYEES OF THE ISSUER OR ANY OF ITS AFFILIATES. 
THE ISSUER IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE PRESENTLY
APPLICABLE PROVISIONS OF ERISA AND THE UNITED STATES INTERNAL REVENUE CODE OF
1986, AS AMENDED, WITH RESPECT TO EACH EMPLOYEE PENSION BENEFIT PLAN, EXCEPT IN
ANY SUCH CASE FOR ANY SUCH MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE
NOT HAD, AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE
EFFECT.

 


3.2          REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS.  EACH
PURCHASER REPRESENTS, WARRANTS AND COVENANTS TO ISSUER, WITH RESPECT TO ITSELF
ONLY AND NOT THE OTHER PURCHASERS, AS FOLLOWS:


 


3.2.1       ORGANIZATION; AUTHORITY. SUCH PURCHASER IS AN ENTITY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION WITH THE REQUISITE POWER AND AUTHORITY TO ENTER INTO AND PERFORM
THE TRANSACTION DOCUMENTS. THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY SUCH PURCHASER HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION BY SUCH PURCHASER. EACH TRANSACTION DOCUMENT TO WHICH SUCH
PURCHASER IS A PARTY HAS BEEN DULY EXECUTED BY IT AND, WHEN DELIVERED IN
ACCORDANCE WITH THE TERMS HEREOF AND THEREOF, WILL CONSTITUTE THE VALID AND
LEGALLY BINDING OBLIGATION OF SUCH PURCHASER, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, EXCEPT (A) AS LIMITED BY GENERAL EQUITABLE PRINCIPLES
AND APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS
OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY,
(B) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE,
INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES AND (C) INSOFAR AS INDEMNIFICATION
AND CONTRIBUTION PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.


 

 

16

--------------------------------------------------------------------------------


 

 


3.2.2       OWN ACCOUNT. SUCH PURCHASER UNDERSTANDS THAT THE SECURITIES ARE
“RESTRICTED SECURITIES” AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
ANY APPLICABLE STATE OR FOREIGN SECURITIES LAW.  SUCH PURCHASER IS ACQUIRING THE
SECURITIES AS PRINCIPAL FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR
DISTRIBUTING OR RESELLING SUCH SECURITIES OR ANY PART THEREOF, HAS NO PRESENT
INTENTION OF DISTRIBUTING ANY SUCH SECURITIES IN VIOLATION OF THE SECURITIES
ACT, ANY APPLICABLE STATE SECURITIES LAW AND/OR ANY FOREIGN LAWS AND HAS NO
DIRECT OR INDIRECT ARRANGEMENT OR UNDERSTANDINGS WITH ANY OTHER PERSON TO
DISTRIBUTE OR REGARDING THE DISTRIBUTION OF SUCH SECURITIES (THIS REPRESENTATION
AND WARRANTY NOT LIMITING SUCH PURCHASER’S RIGHT TO SELL THE SECURITIES IN
COMPLIANCE WITH APPLICABLE U.S. FEDERAL AND STATE AND FOREIGN SECURITIES LAWS)
IN VIOLATION OF THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW. SUCH
PURCHASER IS ACQUIRING THE SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS
BUSINESS.


 


3.2.3       PURCHASER STATUS. AT THE TIME SUCH PURCHASER WAS OFFERED THE
SECURITIES AND AS OF THE DATE HEREOF, EITHER (A) IT WAS AND IS AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED UNDER REGULATION D, OR (B) IT WAS NOT AND IS
NOT A “U.S. PERSON” AS THAT TERM IS DEFINED IN RULE 902(O) OF REGULATION S AND
THE SALE OF THE SECURITIES CONSTITUTED AN “OFFSHORE TRANSACTION” AS THAT TERM IS
DEFINED IN RULE 902(I) OF REGULATION S, AND THAT ALL STATEMENTS AND ANSWERS
PROVIDED TO ISSUER BY SUCH PURCHASER IN ITS INVESTOR QUESTIONNAIRE ARE TRUE AND
ACCURATE AS OF THE DATE GIVEN AND AS OF THE DATE OF THE  CLOSING.


 


3.2.4       EXPERIENCE OF PURCHASER. SUCH PURCHASER HAS SUCH KNOWLEDGE,
SOPHISTICATION AND EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE
CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE INVESTMENT IN THE SECURITIES,
AND HAS SO EVALUATED THE MERITS AND RISKS OF SUCH INVESTMENT. SUCH PURCHASER IS
ABLE TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES AND, AT THE
PRESENT TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


 


3.2.5       GENERAL SOLICITATION. SUCH PURCHASER IS NOT PURCHASING THE
SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER
COMMUNICATION REGARDING THE SECURITIES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR
SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR
OR ANY OTHER GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


 


3.2.6       AVAILABLE INFORMATION.  SUCH PURCHASER ACKNOWLEDGES THAT, PRIOR TO
EXECUTING THIS AGREEMENT, IT HAS BEEN GIVEN AN OPPORTUNITY TO ASK QUESTIONS OF
AND RECEIVE ANSWERS FROM, ISSUER CONCERNING THE TERMS AND CONDITIONS OF THE
OFFERING OF THE SECURITIES AND TO OBTAIN ANY OTHER INFORMATION THAT IT HAS
REQUESTED WITH RESPECT TO ISSUER’S OPERATIONS AND ITS PROPOSED INVESTMENT IN
ISSUER IN ORDER TO EVALUATE THE INVESTMENT AND VERIFY THE ACCURACY OF ALL
INFORMATION FURNISHED TO IT REGARDING ISSUER; AND ACCESS TO ALL OF THE SEC
REPORTS THAT HAVE BEEN FILED ON ISSUER’S BEHALF WITH THE SEC.


 


3.2.7       ACKNOWLEDGMENT REGARDING INVESTMENT BY PLACEMENT AGENT AND
AFFILIATES. SUCH PURCHASER ACKNOWLEDGES THAT OFFICERS, DIRECTORS, EMPLOYEES AND
AGENTS OF THE PLACEMENT AGENT MAY ALSO PURCHASE THE SECURITIES ON THE SAME TERMS
AS THE PURCHASER AND WITHOUT THE INVESTMENT BY SUCH PERSONS, THE MINIMUM
CUMULATIVE SUBSCRIPTION PRICE UNDER SECTION 2.2 OF THIS AGREEMENT NECESSARY TO
SATISFY A CONDITION FOR CLOSING OF THE SALE OF ANY NOTES AND WARRANTS HEREUNDER
MAY NOT HAVE OTHERWISE OCCURRED.

 

 

17

--------------------------------------------------------------------------------


 


 


4.                                      ISSUER COVENANTS


 


4.1.         USE OF PROCEEDS.  ISSUER MAY USE THE PROCEEDS FROM THE ISSUANCE OF
THE NOTES AND WARRANTS ONLY FOR WORKING CAPITAL PURPOSES, INCLUDING THE PAYMENT
OF CURRENT LIABILITIES EXISTING AT CLOSING.


 


4.2.         AFFIRMATIVE COVENANTS.


 

4.2.1       Board Matters.  Until such time as all Notes have been either fully
repaid or fully converted into Common Stock, Issuer will maintain a board
comprised of 7 (seven) directors and will use all reasonable efforts to keep all
board positions continuously filled with suitably qualified individuals, and to
keep vacancies to a minimum, so as to provide Issuer with adequate corporate
governance resources.  During such period, Issuer will also procure and maintain
directors and officer’s liability insurance with customary liability limits and
coverage terms. For purposes of this Section 4.2.1, a suitably qualified
director candidate will be someone (1) with qualifications and strengths that
balance and complement the qualifications and strengths of other board members,
(2) who possesses independence, knowledge, judgment, character, leadership
skills, requisite education and relevant experience, and (3) who has a high
moral standing and is not currently and has not previously been the subject of
any Proceedings, whether or not convicted of any wrongdoing, that call into
question such person’s character, judgment or integrity.     Notwithstanding the
foregoing, so long as any principal or interest on any of the Notes is
outstanding, the holders of the Notes shall have the right to appoint a
non-voting representative (the “Observer”) to attend meetings of the board of
directors of the Issuer, to change the representative so appointed at any time
and, upon the resignation of such representative for any reason, to reappoint
such a representative.  Issuer shall provide the Observer with a copy of any
materials to be distributed or discussed at such meetings at the same time as
provided to members of the Board.  Nothing herein shall require Issuer to change
the place or time of any meeting for which notice has been provided by Issuer to
the Observer simultaneously with that provided to Issuer’s directors.  Observer
will be expected to conduct himself or herself in accordance with those
reasonable rules of order applicable to members of Issuer’s board of directors
and not otherwise to interfere with or disrupt the conduct of business by
Issuer’s board of directors, and will be subject to dismissal (and subsequently
replacement by his or her appointers) for failure to comply therewith.  Upon
presentation of reasonable documentation therefore, Issuer shall promptly
reimburse the Observer for all reasonable and necessary out of pocket expenses
actually incurred by the Observer in attending any meeting of the board of
directors, but Observer will not otherwise be compensated for attending and
observing meetings of Issuer’s board of directors.  As a condition precedent to
attending meetings of Issuer’s board of directors and receiving materials
distributed or discussed at such meetings, Observer must execute and deliver a
non-disclosure agreement in favor of Issuer pursuant to which Observer
undertakes contractual duties respecting his or her use and disclosure of all
confidential and proprietary information of Issuer contained therein of similar
scope to those duties by which members of  Issuer’s board of directors are
bound.

 

4.2.2       Reservation of Shares. Until such time as all Notes have been either
fully repaid or fully converted into Common Stock, Issuer will maintain a
reserve from its duly authorized shares of Common Stock for issuance pursuant to
the Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.


 

 

18

--------------------------------------------------------------------------------

 


 

 

4.2.3       Filing of SEC Reports. Until such time as all Notes have been either
fully repaid or fully converted into Common Stock, Issuer will timely file with
the SEC all periodic reports (including exhibits thereto) required under the
Exchange Act, including, without limitation, all such current reports on
Form 8-K that are necessary to describe the terms of the transactions
contemplated by the Transaction Documents. Without limiting the generality of
the foregoing, the Issuer agrees that it will:

 

(a)           on or prior to 8:30 a.m. (eastern time) on the second Business Day
following the date of this Agreement, if required, issue a press release
disclosing the material terms of this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby, and

 

(b)           if required, on or prior to 5:00 p.m. (Eastern Standard Time) on
the fourth Business Day following the date of this Agreement, file with the SEC
a Current Report on Form 8-K disclosing the material terms of and including as
exhibits this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby; provided, however, that each Purchaser shall
have a reasonable opportunity to review and comment on any such press release,
if required, or Form 8-K prior to the issuance or filing thereof; and provided,
further, that if the Issuer fails to issue a press release disclosing the
material terms of this Agreement and the other Transaction Documents within the
time frames described herein, if required to be filed, any Purchaser or the
Placement Agent may issue a press release disclosing such information subject to
notice to, and consent by, the Issuer, which consent shall not be unreasonably
withheld.  Thereafter, the Issuer shall timely file all filings and notices
required by the SEC or applicable law with respect to the transactions
contemplated hereby.

 

4.2.4       Existence and Compliance.  Until such time as all Notes have been
either fully repaid or fully converted into Common Stock, the Issuer agrees that
it will, and will cause each of its subsidiaries to,:

 

(a)           maintain its corporate existence in good standing;

 

(b)           comply with all governmental requirements applicable to the
operation of its business, except for instances of noncompliance that are
immaterial;

 

(c)           comply with all agreements, documents and instruments binding on
it or affecting its properties or business, except for instances of
noncompliance that are immaterial; and

 

(d)           ensure that the Common Stock is at all times listed and quoted on
the Principal Market.

 

4.2.5       Notice of Event of Default.  Upon the occurrence of an Event of
Default, the Issuer shall (i) notify the Purchasers of the nature of such Event
of Default as soon as practicable (but in no event later than one Business Day
after the Issuer becomes aware of such Event of Default), and (ii) not later
than two Business Days after delivering such notice to the Purchasers, issue a
press release disclosing such Event of Default and take such other actions as
may be necessary to ensure that none of the Purchasers are in the possession of
material, nonpublic information as a result of receiving such notice from the
Issuer.

 

 

19

--------------------------------------------------------------------------------


 

 

4.2.6       Shareholder Approval.   Within 120 days after the Closing Date, at
a  meeting of its shareholders held upon requisite notice and pursuant to the
rules and regulations of American Stock Exchange, the Issuer shall obtain the
approval of its shareholders (i) for the issuance and/or potential issuance of
all shares of Common Stock which may be issued pursuant to the conversion of the
Notes and the exercise of the Warrants equal to 19.99 percent or more of Common
Stock in connection with this Agreement that and (ii) to amend its Certificate
of Incorporation to increase the number of shares of its Common Stock that it is
authorized to issue to 40,000,000 shares   (collectively,  “Shareholder
Approval”).

 

4.2.7       Amendment of Certificate of Incorporation.   Promptly following the
Issuer’s Obtaining Shareholder Approval, it shall file a Certificate of
Amendment to its Certificate of Incorporation with the State of California to
increase the number of shares of Common Stock that it is authorized to issue to
40,000,000 shares of Common Stock (the “Amendment Filing”).

 

4.2.8       American Stock Exchange Additional Shares Listing.  Within 21 days
after the Issuer’s obtaining Shareholder Approval, the American Stock Exchange
shall have approved for listing upon issuance all shares of the Issuer’s Common
Stock issuable upon conversion of the Notes and Warrants to be sold pursuant to
this Agreement.

 

4.3.         Negative Covenants.  Until each Note has been fully repaid and/or
fully converted into Common Stock, the Issuer covenants with the holder thereof
that the Issuer will not:


 


4.3.1    WITHOUT THE PRIOR APPROVAL (NOT TO BE UNREASONABLY WITHHELD OR
DELAYED), OF THE REQUIRED HOLDERS, CREATE, INCUR, ASSUME OR GUARANTEE ANY
INDEBTEDNESS OR CONTRACTUAL OR OTHER NON-CANCELABLE COMMITMENT REQUIRING ISSUER
TO MAKE CASH PAYMENTS, INDIVIDUALLY OR IN THE AGGREGATE WITH RESPECT TO THE SAME
OBLIGEE, OF $10,000 OR MORE (OTHER THAN SUCCESS FEES OR OTHER SIMILAR CONTINGENT
COMMITMENTS RELATING TO FUTURE FINANCINGS BY THE ISSUER PROVIDED SUCH PAYMENTS
IN EXCESS OF $10,000 ARE DUE AND PAYABLE ONLY OUT OF THE PROCEEDS OF THE FUNDS
RAISED);


 


4.3.2       WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED HOLDERS, CREATE
ANY SECURITY INTEREST OR OTHER LIEN FOR FUNDED INDEBTEDNESS ON ANY ASSET SUBJECT
TO THE SECURITY AGREEMENT OTHER THAN (A) SECURITY INTERESTS AND LIENS THAT ARE
SUBORDINATE TO THOSE CREATED UNDER THE SECURITY AGREEMENT ON TERMS REASONABLY
ACCEPTABLE TO THE REQUIRED HOLDERS (SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) OR (B) PURCHASE MONEY SECURITY INTERESTS INCURRED IN
CONNECTION WITH THE ACQUISITION OF ASSETS IN A TRANSACTION OTHERWISE NOT
PROHIBITED HEREUNDER.


 


4.3.3       REDEEM OR RE-PURCHASE FOR CASH ANY COMMON STOCK OR OTHER EQUITY
SECURITY OR SECURITY (OTHER THAN CONVERTIBLE DEBT) EXERCISABLE TO PURCHASE ANY
EQUITY SECURITY OF ISSUER, OR PAY OR DECLARE ANY CASH DIVIDEND OR OTHER CASH
DISTRIBUTION IN RESPECT THEREOF.

 

20

--------------------------------------------------------------------------------


 


4.3.4       WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED HOLDERS, AMEND THE
ISSUER’S LINE OF CREDIT AGREEMENT WITH THE BANK, AS IN EFFECT IMMEDIATELY AFTER
THE CLOSING OR ENTER INTO ANY NEW AGREEMENT WITH BANK OR ANY OTHER  LENDER.

 

4.4          Dilutive Issuances.  Other than in connection with Exempt
Issuances,  prior to the first anniversary of the date of this Agreement,
without the prior written consent of the Required Holders, Issuer shall not
(a) issue Common Stock (other than pursuant to the exercise of rights by holders
of the Notes or Warrants or securities convertible into or exercisable to
purchase Common Stock that are already outstanding on the date hereof) at a
price per share that is less than the initial conversion price of the Notes,
(b) issue securities convertible into or exercisable to purchase Common Stock,
at a price per share of Common Stock to be issued that is less than the initial
conversion price of the Notes or (c) distribute to holders of Common Stock
(i) any dividend or other distribution of cash, evidences of its indebtedness,
shares of its capital stock or any other properties or securities or (ii) any
options, warrants or other rights to subscribe for or purchase any of the
foregoing (each of the issuances described in clauses (a) through (c) is
hereinafter referred to as a “Dilutive Issuance”).

 

4.5          Preemptive Right on Certain Issuances.

 

 

(a) Grant of Rights.  For a period of one year after the Closing Date, the
Company hereby grants to each Purchaser the right to purchase, pro rata, all (or
any part) of any New Securities (as defined in Section 4.5(f) below) that the
Company may, from time to time during such period, propose to sell or issue. 
The Purchaser’s pro rata share of the New Securities (its “Pro Rata Amount”) for
purposes of this Section 4.5, is equal to the ratio of (i) the sum of the number
of shares of Common Stock then held by the Purchasers plus the number of shares
issuable to the Purchaser assuming the entire principal amount of all of the
Notes held by the Purchaser are converted into Common Stock and all of the
Warrants held by the Purchaser are exercised in accordance with their respective
terms (the “Purchaser Shares”) to (ii) the sum of (A) the total number of shares
of the Common Stock held all Purchasers as of the date of such determination,
plus (B) the total number of  Purchaser Shares held by all Purchasers.

 

(b) Notice. The Company shall not issue, sell or exchange, agree to issue, sell
or exchange, or reserve or set aside for issuance, sale or exchange any New
Securities unless the Company shall deliver to each Purchaser a written notice
of any proposed or intended issuance, sale or exchange of New Securities (the
“Preemptive Offer”), which Preemptive Offer shall (i) identify and describe the
New Securities, (ii) describe the price and other terms upon which they are to
be issued, sold or exchanged, and the number or amount of the New Securities to
be issued, sold or exchanged, (iii) identify the persons or entities, if known,
to which or with which the New Securities are to be offered, issued, sold or
exchanged and (iv) offer to issue and sell to or exchange with such Purchaser
such Purchaser’s Pro Rata Amount. The Purchaser shall have the right, for a
period of 15 days following delivery of the Preemptive Offer, to purchase or
acquire, at a price and upon the other terms specified in the Preemptive Offer,
the number or amount of New Securities described above. The Preemptive Offer by
its terms shall remain open and irrevocable for such 15-day period.

 

(c)  Acceptance of Preemptive Offer.  To accept a Preemptive Offer, in whole or
in part, a Purchaser must deliver a written notice to the Company prior to the
end of the 15-day Preemptive Offer period, setting forth the portion of the
Purchaser’s Pro Rata Amount that such Purchaser elects to purchase (the “Notice
of Acceptance”).

 

21

--------------------------------------------------------------------------------


 

(d)  Company Sales of Refused Securities.  The Company shall have 180 days from
the expiration of the period set forth in Section 4.5(c) above to issue, sell or
exchange all or any part of such New Securities as to which a Notice of
Acceptance has not been given by the Purchaser (the “Refused Securities”), but
only upon terms and conditions that are not materially more favorable to the
purchaser of such New Securities as described in the Preemptive Offer. 
Notwithstanding anything contained in this Section 4.5 to the contrary, the
Preemptive Offer need not be given prior to the purchase by the party intending
to purchase the New Securities described in the Preemptive Offer; provided that
(i) such Preemptive Offer is sent within five (5) days after the sale to such
party is consummated and remains open for a fifteen (15) day period from the
receipt thereof, (ii) the Company has set aside a number of shares sufficient to
satisfy the obligations of the Company pursuant to this Section 4.5, and
(iii) such New Securities purchased by the party intending to purchase the New
Securities described in the Preemptive Offer are not considered for purposes of
determining each Purchaser’s Pro Rata Amount pursuant to Section 4.5(a) hereof.

 

(e)  Completion of Purchase.  Upon the closing of the issuance, sale or exchange
of all or less than all the Refused Securities, the Purchaser shall acquire from
the Company, and the Company shall issue to the Purchaser, the number or amount
of New Securities specified in the Notices of Acceptance upon the terms and
conditions specified in the Preemptive Offer.  The purchase by the Purchaser of
any New Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Purchaser or like investors of a purchase
agreement relating to such New Securities reasonably satisfactory in form and
substance to the Purchaser and the Company.

 

(f) “New Securities” Defined.  “New Securities” means (a) any shares of Common
Stock, preferred stock or other equity securities of the Company, whether now
authorized or not issued after the date hereof; and (b) any options, warrants,
convertible notes, or similar rights issued after the date hereof that are or
may become convertible into or exercisable or exchangeable for, or that carry
rights to subscribe for, any equity securities of the Company; provided,
however, that the term “New Securities” does not include any securities issued
in connection with an Exempt Issuance.

 

4.6.         Limitation on Issuing Shares.  Unless and until Shareholder
Approval has been obtained and deemed effective, the Company shall not upon the
conversion of any Note or the exercise of any Warrants issued pursuant to this
Agreement issue shares of Common Stock to the extent that such issuance,
together with all previous issuances of Common Stock pursuant to the exercise of
all Warrants and the conversion of all Notes issued pursuant to this Agreement,
would in the aggregate exceed a number of shares of Common Stock equal to more
than 19.99% of its issued and outstanding Common Stock on the Closing Date.
Until Shareholder Approval has been obtained and deemed effective, each
Purchaser shall be entitled to exercise its Warrants and convert its Notes only
to the extent the total number of shares of Common Stock issuable to the
Purchaser upon exercise of such Warrants and conversion of such Note does not
exceed the Purchaser’s pro rata share of 19.99% of the number of issued and
outstanding shares of Common Stock on the Closing Date. Such Purchaser’s pro
rata share shall be the quotient


 

 

22

--------------------------------------------------------------------------------


 


 


OBTAINED BY DIVIDING THE SUBSCRIPTION PRICE PAID BY THE PURCHASER FOR THE
SECURITIES, BY THE TOTAL OF ALL SUBSCRIPTION PRICES PAID BY ALL PURCHASER’S FOR
THE SECURITIES PURCHASED BY THE PURCHASERS.


 


5.                                      TRANSFER RESTRICTIONS


 


5.1          SECURITIES LAW COMPLIANCE.  EACH PURCHASER ACKNOWLEDGES THAT THE
SECURITIES MAY ONLY BE DISPOSED OF IN COMPLIANCE WITH APPLICABLE U.S. FEDERAL
AND STATE SECURITIES LAWS AND FOREIGN LAWS.  IN CONNECTION WITH ANY TRANSFER OF
THE SECURITIES OTHER THAN (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
SEC RULE 144, (B) TO ISSUER, OR (C) TO AN AFFILIATE OF A PURCHASER, ISSUER MAY
REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO ISSUER AN OPINION OF COUNSEL
SELECTED BY THE TRANSFEROR AND REASONABLY ACCEPTABLE TO ISSUER, THE FORM AND
SUBSTANCE OF WHICH OPINION WILL BE REASONABLY SATISFACTORY TO ISSUER, TO THE
EFFECT THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH TRANSFERRED
SECURITIES UNDER THE SECURITIES ACT.  IN THE CASE OF (C) ABOVE, AS A CONDITION
OF TRANSFER, ANY SUCH TRANSFEREE WILL AGREE IN WRITING TO BE BOUND BY THE TERMS
OF THIS AGREEMENT.


 


5.2          LEGEND.  SO LONG AS IS REQUIRED BY APPLICABLE U.S. FEDERAL AND
STATE AND/OR FOREIGN SECURITIES LAWS, ALL DOCUMENTS EVIDENCING ANY OF THE
SECURITIES MUST CONTAIN THE FOLLOWING LEGEND:


 

NEITHER THIS SECURITY NOR ANY SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER JURISDICTION OR ANY EXCHANGE OR
SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND SUCH OTHER LAWS AND
REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR LISTING OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, SUCH REGISTRATION AND/OR
LISTING REQUIREMENTS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE
TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH WILL BE REASONABLY ACCEPTABLE
TO THE COMPANY.

 


5.3          ACKNOWLEDGEMENT. EACH PURCHASER ACKNOWLEDGES THAT THE REMOVAL OF
THE RESTRICTIVE LEGEND FROM CERTIFICATES REPRESENTING SECURITIES AS SET FORTH IN
SECTION 5.2 IS PREDICATED UPON ISSUER’S RELIANCE THAT PURCHASER WILL SELL ANY
SECURITIES PURSUANT EITHER TO APPLICABLE REGISTRATION AND/OR LISTING
REQUIREMENTS, INCLUDING ANY APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS, OR AN
EXEMPTION THEREFROM, AND THAT IF SECURITIES ARE SOLD PURSUANT TO A REGISTRATION
STATEMENT OR LISTING, THEY WILL BE SOLD IN COMPLIANCE WITH THE PLAN OF
DISTRIBUTION SET FORTH THEREIN AND UPON COMPLIANCE WITH THE PROSPECTUS DELIVERY
REQUIREMENT.


 

 

23

--------------------------------------------------------------------------------


 

 

6.             COLLATERAL AGENT

 


6.1          APPOINTMENT OF COLLATERAL AGENT.  EACH PURCHASER HEREBY APPOINTS
AND DESIGNATES COLLATERAL AGENT AS ITS AGENT TO ACT AS HEREIN SPECIFIED.  EACH
PURCHASER IRREVOCABLY AUTHORIZES COLLATERAL AGENT TO TAKE SUCH ACTION ON ITS
BEHALF UNDER THE PROVISIONS OF THE SECURITY AGREEMENT, THE COLLATERAL
ASSIGNMENTS AND THE OTHER TRANSACTION DOCUMENTS AND TO EXERCISE SUCH POWERS AND
TO PERFORM SUCH DUTIES HEREUNDER AND THEREUNDER AS ARE SPECIFICALLY DELEGATED TO
OR REQUIRED OF COLLATERAL AGENT BY THE TERMS HEREOF AND THEREOF AND SUCH OTHER
POWERS AS ARE REASONABLY INCIDENTAL THERETO.  COLLATERAL AGENT MAY PERFORM ANY
OF ITS DUTIES HEREUNDER BY OR THROUGH ITS AGENTS OR EMPLOYEES, AND MAY APPOINT
SUB-AGENTS TO PERFORM ANY OR ALL OF ITS DUTIES AS COLLATERAL AGENT HEREUNDER
WITHOUT THE PRIOR CONSENT OF ISSUER AND PURCHASERS.

 


6.2          NATURE OF DUTIES OF COLLATERAL AGENT.  COLLATERAL AGENT WILL HAVE
NO DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH IN THE
TRANSACTION DOCUMENTS.  NEITHER COLLATERAL AGENT NOR, IF COLLATERAL AGENT IS AN
ENTITY,  ANY OF ITS OFFICERS, DIRECTORS, MEMBERS, MANAGERS, PARTNERS, EMPLOYEES
OR AGENTS, WILL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED BY IT AS SUCH
HEREUNDER OR IN CONNECTION HEREWITH, UNLESS CAUSED BY OR RESULTING FROM ITS OR
THEIR GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUDULENT ACT.  THE DUTIES OF
COLLATERAL AGENT WILL BE MECHANICAL AND MINISTERIAL IN NATURE.  COLLATERAL AGENT
WILL NOT HAVE, BY REASON OF THIS AGREEMENT, A FIDUCIARY RELATIONSHIP IN RESPECT
OF ANY PURCHASER. NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO
OR WILL BE SO CONSTRUED AS TO IMPOSE UPON COLLATERAL AGENT ANY OBLIGATIONS IN
RESPECT OF THIS AGREEMENT AND THE SECURITY AGREEMENT, EXCEPT AS EXPRESSLY SET
FORTH HEREIN AND THEREIN.

 


6.3          LACK OF RELIANCE ON COLLATERAL AGENT.

 


6.3.1       INDEPENDENTLY AND WITHOUT RELIANCE ON COLLATERAL AGENT, EACH
PURCHASER, TO THE EXTENT IT DEEMS APPROPRIATE, HAS MADE AND WILL CONTINUE TO
MAKE (I) ITS OWN INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION AND
AFFAIRS OF ISSUER IN CONNECTION WITH THE TAKING OR NOT TAKING OF ANY ACTION IN
CONNECTION HEREWITH AND WITH THE OTHER TRANSACTION DOCUMENTS, AND (II) ITS OWN
APPRAISAL OF THE CREDITWORTHINESS OF ISSUER, AND, EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT AND THE SECURITY AGREEMENT, COLLATERAL AGENT WILL HAVE NO DUTY
OR RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY
PURCHASER WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO, WHETHER
COMING INTO ITS POSSESSION BEFORE OR AFTER THE DELIVERY OF THE NOTES AND
WARRANTS.

 


6.3.2       COLLATERAL AGENT WILL NOT BE RESPONSIBLE TO ANY PURCHASER FOR ANY
RECITALS, STATEMENTS, INFORMATION, REPRESENTATIONS OR WARRANTIES HEREIN OR IN
ANY DOCUMENT, CERTIFICATE OR OTHER WRITING DELIVERED IN CONNECTION HEREWITH OR
IN CONNECTION WITH THE SECURITY AGREEMENT OR COLLATERAL ASSIGNMENTS OR FOR THE
EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY, COLLECTABILITY,
PRIORITY OR SUFFICIENCY OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR
THE FINANCIAL CONDITION OF ISSUER, OR BE REQUIRED TO MAKE ANY INQUIRY CONCERNING
EITHER THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR
CONDITIONS OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR THE
FINANCIAL CONDITION OF ISSUER, OR THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY OR
EVENT OF DEFAULT OR OTHER BREACH OR DEFAULT BY ISSUER.

 


6.4          CERTAIN RIGHTS OF COLLATERAL AGENT.  IF COLLATERAL AGENT REQUESTS
INSTRUCTIONS FROM PURCHASERS WITH RESPECT TO ANY ACT OR ACTION (INCLUDING
FORBEARANCE FROM TAKING ACTION) IN CONNECTION WITH THIS AGREEMENT OR THE
SECURITY AGREEMENT, THEN COLLATERAL AGENT WILL BE ENTITLED TO ACT OR REFRAIN
FROM SUCH ACT OR TAKING SUCH ACTION UNLESS AND UNTIL COLLATERAL AGENT HAS
RECEIVED INSTRUCTIONS FROM PURCHASERS, AND COLLATERAL AGENT WILL NOT INCUR
LIABILITY TO ANY PERSON


 

 

24

--------------------------------------------------------------------------------


 

 


BY REASON OF SO REFRAINING.  WITHOUT LIMITING THE FOREGOING, NO PURCHASER WILL
HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST COLLATERAL AGENT AS A RESULT OF
COLLATERAL AGENT’S ACTING OR REFRAINING FROM ACTING HEREUNDER IN ACCORDANCE WITH
THE INSTRUCTIONS OF PURCHASERS.

 


6.5          RELIANCE BY COLLATERAL AGENT.  COLLATERAL AGENT WILL BE ENTITLED TO
RELY, AND WILL BE FULLY PROTECTED IN RELYING, UPON ANY NOTE, WRITING,
RESOLUTION, NOTICE, STATEMENT, CERTIFICATE, EMAIL, FAX, TELEX, TELETYPE,
MESSAGE, CABLEGRAM, RADIOGRAM, ORDER OR OTHER DOCUMENTARY, TELETRANSMISSION OR
TELEPHONE MESSAGE BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN
SIGNED, SENT OR MADE BY THE PROPER PERSON.  COLLATERAL AGENT MAY CONSULT WITH
LEGAL COUNSEL (INCLUDING ISSUER’S COUNSEL), INDEPENDENT PUBLIC ACCOUNTANTS AND
OTHER EXPERTS SELECTED BY IT AND WILL NOT BE LIABLE FOR ANY ACTION TAKEN OR
OMITTED BY IT IN GOOD FAITH IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL,
ACCOUNTANTS OR EXPERTS.

 


6.6          COLLATERAL AGENT IN ITS INDIVIDUAL CAPACITY.  IF COLLATERAL AGENT
IS ALSO A PURCHASER, THEN WITH RESPECT TO ITS NOTE AND WARRANT, COLLATERAL AGENT
WILL HAVE THE SAME RIGHTS AND POWERS HEREUNDER AS ANY OTHER PURCHASER AND MAY
EXERCISE THE SAME AS THOUGH IT WERE NOT PERFORMING THE DUTIES SPECIFIED HEREIN,
AND THE TERMS “PURCHASER” AND “PURCHASERS” OR ANY SIMILAR TERMS WILL, UNLESS THE
CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE COLLATERAL AGENT IN ITS INDIVIDUAL
CAPACITY.  COLLATERAL AGENT MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND
GENERALLY ENGAGE IN ANY KIND OF SECURITIES PURCHASE, TRUST, FINANCIAL ADVISORY
OR OTHER BUSINESS WITH ISSUER OR ANY SUBSIDIARY AS IF IT WERE NOT PERFORMING THE
DUTIES SPECIFIED HEREIN, AND MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ISSUER
OR ANY SUBSIDIARY FOR SUCH SERVICES WITHOUT HAVING TO ACCOUNT FOR THE SAME TO
PURCHASERS.

 


6.7          SUCCESSOR COLLATERAL AGENT.

 


6.7.1       COLLATERAL AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE
THEREOF TO PURCHASERS AND ISSUER, AND COLLATERAL AGENT MAY BE REMOVED AT ANY
TIME WITH OR WITHOUT CAUSE BY THE DECISION OF PURCHASERS HOLDING A MAJORITY IN
FACE AMOUNT OF THE NOTES.  UPON ANY SUCH RESIGNATION OR REMOVAL, PURCHASERS WILL
HAVE THE RIGHT, WITH THE PRIOR WRITTEN CONSENT OF ISSUER, WHICH CONSENT WILL NOT
BE UNREASONABLY WITHHELD OR DELAYED, TO APPOINT A SUCCESSOR AGENT TO SERVE AS
COLLATERAL AGENT HEREUNDER AND UNDER THE SECURITY AGREEMENT.  IF NO SUCCESSOR
COLLATERAL AGENT HAS BEEN SO APPOINTED BY THE PURCHASERS AND HAS ACCEPTED SUCH
APPOINTMENT WITHIN 30 DAYS AFTER RETIRING COLLATERAL AGENT’S GIVING OF NOTICE OF
RESIGNATION OR PURCHASERS’ REMOVAL OF RETIRING COLLATERAL AGENT, THEN, UPON THE
PRIOR WRITTEN CONSENT OF ISSUER, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD
OR DELAYED, RETIRING COLLATERAL AGENT MAY, ON BEHALF OF PURCHASERS, APPOINT A
SUCCESSOR COLLATERAL AGENT, WHICH MUST BE ACCEPTABLE TO THE HOLDERS OF A
MAJORITY OF THE OUTSTANDING INDEBTEDNESS UNDER THE NOTES.

 


6.7.2       UPON THE ACCEPTANCE BY A SUCCESSOR PERSON MEETING SUCH
QUALIFICATIONS OF ANY APPOINTMENT AS COLLATERAL AGENT HEREUNDER, SUCH SUCCESSOR
WILL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF RETIRING COLLATERAL AGENT, AND RETIRING COLLATERAL
AGENT WILL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT.
AFTER ANY RETIRING COLLATERAL AGENT’S RESIGNATION OR REMOVAL HEREUNDER AS
COLLATERAL AGENT, THE PROVISIONS HEREOF WILL SURVIVE AS TO ANY ACTIONS TAKEN OR
OMITTED BY IT WHILE IT WAS COLLATERAL AGENT UNDER THIS AGREEMENT.

 

 

25

--------------------------------------------------------------------------------


 

 


6.8          TRANSACTION DOCUMENTS.

 


6.8.1       EACH PURCHASER HEREBY AUTHORIZES COLLATERAL AGENT TO ENTER INTO EACH
OF THE TRANSACTION DOCUMENTS IN THE RESPECTIVE FORMS OF THE EXHIBITS HERETO AND
TO TAKE ALL ACTION CONTEMPLATED THEREBY.  ALL RIGHTS AND REMEDIES UNDER THE
TRANSACTION DOCUMENTS MAY BE EXERCISED BY COLLATERAL AGENT FOR THE BENEFIT OF
PURCHASERS UPON THE TERMS HEREOF AND THEREOF.

 


6.8.2       WHENEVER UNDER ANY PROVISION OF ANY TRANSACTION DOCUMENT COLLATERAL
AGENT HAS THE RIGHT TO GRANT OR WITHHOLD ANY CONSENT, EXERCISE ANY REMEDY, MAKE
ANY DETERMINATION OR DIRECT ANY ACTION BY ISSUER UNDER SUCH TRANSACTION
DOCUMENT, COLLATERAL AGENT WILL ACT IN RESPECT OF SUCH CONSENT, EXERCISE OF
REMEDIES, DETERMINATION OR ACTION, AS THE CASE MAY BE, WITH THE CONSENT OF AND
AT THE DIRECTION OF PURCHASERS HOLDING NOTES REPRESENTING IN THE AGGREGATE A
MAJORITY OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTES; HOWEVER, NO SUCH
CONSENT OF THE PURCHASERS WILL BE REQUIRED WITH RESPECT TO ANY CONSENT,
DETERMINATION OR OTHER MATTER THAT IS MINISTERIAL OR ADMINISTRATIVE IN NATURE. 
WHENEVER ANY CONSENT OF OR DIRECTION FROM THE PURCHASERS IS REQUIRED, COLLATERAL
AGENT WILL SEND TO PURCHASERS A NOTICE SETTING FORTH A DESCRIPTION IN REASONABLE
DETAIL OF THE MATTER AS TO WHICH CONSENT OR DIRECTION IS REQUESTED AND
COLLATERAL AGENT’S PROPOSED COURSE OF ACTION WITH RESPECT THERETO.  IF
COLLATERAL AGENT HAS NOT RECEIVED A RESPONSE FROM ANY PURCHASER WITHIN THREE
BUSINESS DAYS AFTER GIVING SUCH NOTICE, THEN SUCH PURCHASER WILL BE DEEMED TO
HAVE AGREED TO THE COURSE OF ACTION PROPOSED BY COLLATERAL AGENT.

 


6.9          INDEMNIFICATION OF COLLATERAL AGENT.  PURCHASERS WILL INDEMNIFY AND
HOLD COLLATERAL AGENT HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITIES,
LOSSES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND EXPENSES ACTUALLY INCURRED) THAT COLLATERAL AGENT MAY INCUR AS A
CONSEQUENCE, DIRECTLY OR INDIRECTLY, OF ITS SERVICES AS COLLATERAL AGENT FOR
PURCHASERS, OTHER THAN SUCH ITEMS ARISING OUT OF COLLATERAL AGENT’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUDULENT ACT.  ANY AMOUNTS DUE COLLATERAL
AGENT FROM PURCHASERS PURSUANT TO THIS SECTION 6.9 WILL BE PAID TO COLLATERAL
AGENT BY PURCHASERS PROMPTLY UPON REQUEST THEREFOR IN ACCORDANCE WITH THEIR PRO
RATA OWNERSHIP OF THE FACE AMOUNT OF THE NOTES.

 


7.             MISCELLANEOUS


 


7.1          FEES AND EXPENSES.  EXCEPT AS OTHERWISE SET FORTH IN THE
TRANSACTION DOCUMENTS AND ANY ENGAGEMENT LETTER OR AGREEMENT BETWEEN ISSUER AND
THE PLACEMENT AGENT, EACH PARTY WILL PAY ITS OWN FEES AND EXPENSES INCIDENT TO
THE NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF THIS AGREEMENT.


 


7.2          ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO AND THE ENGAGEMENT LETTERS OR AGREEMENTS BETWEEN
ISSUER AND THE PLACEMENT AGENTS CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AND
CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO
SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH
DOCUMENTS, EXHIBITS AND SCHEDULES.


 

 

26

--------------------------------------------------------------------------------


 

 


7.3          NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES
REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER WILL BE IN WRITING AND WILL BE
DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF TRANSMISSION IF
SUCH NOTICE OR COMMUNICATION IS DELIVERED BY FAX PRIOR TO 5:30 P.M. (PACIFIC
TIME) ON A BUSINESS DAY, (B) THE NEXT BUSINESS DAY AFTER THE DATE OF
TRANSMISSION IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FAX ON A DAY THAT
IS NOT A BUSINESS DAY OR LATER THAN 5:30 P.M. (PACIFIC TIME) ON A BUSINESS DAY,
(C) THE 2ND BUSINESS DAY AFTER THE DATE OF MAILING IF SENT BY U.S. NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO
WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. THE FACSIMILE NUMBER AND ADDRESS FOR
SUCH NOTICES AND COMMUNICATIONS ARE AS SET FORTH ON THE SIGNATURE PAGES HERETO
OR AS OTHERWISE NOTIFIED BY ANY PARTY TO THE OTHERS IN ACCORDANCE HEREWITH FROM
TIME TO TIME.


 


7.4          AMENDMENTS; WAIVERS.  NO WAIVER OR ANY RIGHT UNDER THIS AGREEMENT
WILL BE EFFECTIVE UNLESS SET FORTH IN A WRITING SIGNED BY THE PARTY WAIVING SUCH
RIGHT. NO WAIVER OF ANY DEFAULT UNDER THIS AGREEMENT WILL BE DEEMED TO BE A
CONTINUING WAIVER OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER
PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR WILL ANY DELAY OR OMISSION OF
ANY PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF
ANY SUCH RIGHT.


 


7.5          HEADINGS.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS AGREEMENT AND DO NOT LIMIT, EXPAND OR MODIFY THE
MEANING HEREOF.


 


7.6          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND BENEFITS THE
PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS.  ISSUER MAY NOT TRANSFER OR
ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER, BUT EACH PURCHASER, SUBJECT TO
SECTION 5.1, MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO ANY
PERSON.


 


7.7          NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


 


7.8          GOVERNING LAW; FORUM; JURY TRIAL WAIVER. (A) THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK.
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE CITY AND COUNTY OF NEW YORK FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR ANY OTHER TRANSACTION DOCUMENT OR IN
CONNECTION HEREWITH OR THEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW.

 

 

27

--------------------------------------------------------------------------------

 


 


(B) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION DOCUMENTS.


 


7.9          SURVIVAL.  THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED
HEREIN WILL SURVIVE THE CLOSING AND THE DELIVERY OF THE SECURITIES.


 


7.10        EXECUTION.  THE PARTIES CONTEMPLATE THAT EACH PURCHASER WILL SIGN A
SEPARATE SIGNATURE PAGE TO THIS AGREEMENT AND DELIVER THE SAME TO ISSUER AS PART
OF ITS SUBSCRIPTION DOCUMENTS, AND WHICH SIGNATURE PAGES WILL COLLECTIVELY BE
APPENDED TO A SINGLE COPY OF THIS AGREEMENT BY ISSUER FOR ALL PURCHASERS WHOSE
INVESTOR QUESTIONNAIRES ARE APPROVED AND WHO OTHERWISE BECOME SUBSCRIBERS FOR A
NOTE AND WARRANT, AND WHEN SO APPENDED WILL COLLECTIVELY CONSTITUTE A SINGLE
ORIGINAL.  IF DESIRED, THE PARTIES MAY EXECUTE ADDITIONAL COUNTERPARTS OF THIS
AGREEMENT, EACH OF WHICH WHEN EXECUTED WILL BE AN ORIGINAL, AND ALL SUCH
COUNTERPARTS WILL TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS
AGREEMENT WILL BECOME EFFECTIVE WITH RESPECT TO EACH PURCHASER WHEN AT LEAST ONE
COUNTERPART HAS BEEN EXECUTED AND DELIVERED BY SUCH PURCHASER, ISSUER AND
COLLATERAL AGENT, AND COUNTER-SIGNED BY ISSUER ON THE ORIGINAL OR A COUNTERPART
OF THE SIGNATURE PAGE FOR SUCH PURCHASER. IF ANY SIGNATURE IS DELIVERED BY
FACSIMILE TRANSMISSION OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE, THEN
SUCH SIGNATURE WILL CREATE A VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING
(OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT
AS IF SUCH FACSIMILE OR “.PDF” SIGNATURE PAGE WERE AN ORIGINAL.


 


7.11        SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THEN THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN WILL REMAIN IN FULL FORCE AND EFFECT
AND WILL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES WILL
USE THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE
MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED
BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY STIPULATED AND
DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE EXECUTED THE
REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT INCLUDING ANY OF
SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR UNENFORCEABLE.


 


7.12        REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, ISSUER WILL
ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF (IN THE CASE OF MUTILATION), OR IN LIEU OF AND SUBSTITUTION
THEREFOR, A NEW CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO ISSUER OF SUCH LOSS, THEFT OR DESTRUCTION AND UPON
PROVISION OF AN INDEMNITY REASONABLY ACCEPTABLE TO ISSUER. THE APPLICANT FOR A
NEW CERTIFICATE OR INSTRUMENT UNDER SUCH CIRCUMSTANCES WILL ALSO PAY ANY
REASONABLE THIRD-PARTY COSTS (INCLUDING CUSTOMARY INDEMNITY) ASSOCIATED WITH THE
ISSUANCE OF SUCH REPLACEMENT SECURITIES.


 


7.13        REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH PURCHASER
AND ISSUER WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE TRANSACTION
DOCUMENTS. THE PARTIES ACKNOWLEDGE THAT MONETARY DAMAGES MAY NOT BE ADEQUATE
COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF OBLIGATIONS
CONTAINED IN THE TRANSACTION DOCUMENTS AND HEREBY WAIVE AND COVENANT NOT TO
ASSERT IN ANY PROCEEDING FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE
DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 

 

28

--------------------------------------------------------------------------------


 


 


7.14        USURY.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN
ANY TRANSACTION DOCUMENT, THE TOTAL LIABILITY OF ISSUER UNDER THE TRANSACTION
DOCUMENTS FOR PAYMENTS IN THE NATURE OF INTEREST WILL NOT EXCEED THE MAXIMUM
LAWFUL RATE, AND, WITHOUT LIMITING THE FOREGOING, IN NO EVENT WILL ANY RATE OF
INTEREST OR DEFAULT INTEREST, OR BOTH OF THEM, WHEN AGGREGATED WITH ANY OTHER
SUMS IN THE NATURE OF INTEREST THAT ISSUER MAY BE OBLIGATED TO PAY UNDER THE
TRANSACTION DOCUMENTS EXCEED SUCH MAXIMUM RATE. IF THE MAXIMUM CONTRACT RATE OF
INTEREST ALLOWED BY LAW AND APPLICABLE TO THE TRANSACTION DOCUMENTS IS INCREASED
OR DECREASED BY STATUTE OR ANY OFFICIAL GOVERNMENTAL ACTION SUBSEQUENT TO THE
DATE HEREOF, THEN THE NEW MAXIMUM CONTRACT RATE OF INTEREST ALLOWED BY LAW WILL
BE THE MAXIMUM RATE APPLICABLE TO THE TRANSACTION DOCUMENTS FROM THE EFFECTIVE
DATE FORWARD, UNLESS SUCH APPLICATION IS PRECLUDED BY APPLICABLE LAW. IF UNDER
ANY CIRCUMSTANCES WHATSOEVER, INTEREST IN EXCESS OF THE MAXIMUM RATE IS PAID BY
ISSUER TO ANY PURCHASER WITH RESPECT TO INDEBTEDNESS EVIDENCED BY THE
TRANSACTION DOCUMENTS, THEN SUCH EXCESS WILL BE APPLIED BY SUCH PURCHASER TO THE
UNPAID PRINCIPAL BALANCE OF ANY SUCH INDEBTEDNESS OR BE REFUNDED TO ISSUER, THE
MANNER OF HANDLING SUCH EXCESS TO BE AT SUCH PURCHASER’S ELECTION.


 


7.15        INDEMNIFICATION.  (A) IN CONSIDERATION OF EACH PURCHASER’S EXECUTION
AND DELIVERY OF THE TRANSACTION DOCUMENTS AND ACQUIRING THE SECURITIES
THEREUNDER AND IN ADDITION TO ALL OF THE ISSUER’S OTHER OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS, THE ISSUER SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD
HARMLESS EACH PURCHASER AND EACH OTHER HOLDER OF THE SECURITIES AND ALL OF THEIR
STOCKHOLDERS, PARTNERS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES AND DIRECT OR
INDIRECT INVESTORS AND ANY OF THE FOREGOING PERSONS’ AGENTS OR OTHER
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE
“INDEMNITEES”) FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS,
CLAIMS, LOSSES, COSTS, PENALTIES, FEES, LIABILITIES AND DAMAGES, AND EXPENSES IN
CONNECTION THEREWITH (IRRESPECTIVE OF WHETHER ANY SUCH INDEMNITEE IS A PARTY TO
THE ACTION FOR WHICH INDEMNIFICATION HEREUNDER IS SOUGHT), AND INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS (THE “INDEMNIFIED LIABILITIES”),
INCURRED BY ANY INDEMNITEE AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO
(I) ANY MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY
THE ISSUER IN ANY TRANSACTION DOCUMENT OR ANY OTHER CERTIFICATE, INSTRUMENT OR
DOCUMENT CONTEMPLATED HEREBY OR THEREBY, (II) ANY BREACH OF ANY COVENANT,
AGREEMENT OR OBLIGATION OF THE ISSUER CONTAINED IN ANY TRANSACTION DOCUMENT OR
ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY OR
(III) ANY CAUSE OF ACTION, SUIT OR CLAIM BROUGHT OR MADE AGAINST SUCH INDEMNITEE
BY A THIRD PARTY (INCLUDING FOR THESE PURPOSES A DERIVATIVE ACTION BROUGHT ON
BEHALF OF THE ISSUER) AND ARISING OUT OF OR RESULTING FROM (1) THE EXECUTION,
DELIVERY, PERFORMANCE OR ENFORCEMENT OF ANY TRANSACTION DOCUMENT OR ANY OTHER
CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY, (2) ANY
TRANSACTION FINANCED OR TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, WITH THE PROCEEDS OF THE ISSUANCE OF THE SECURITIES, OR (3) THE
STATUS OF SUCH PURCHASER OR HOLDER OF THE SECURITIES AS AN INVESTOR IN THE
ISSUER PURSUANT TO THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.
TO THE EXTENT THAT THE FOREGOING UNDERTAKING BY THE ISSUER MAY BE UNENFORCEABLE
FOR ANY REASON, THE ISSUER SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT
AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE
UNDER APPLICABLE LAW PROVIDED THAT THE ISSUER SHALL NOT BE OBLIGATED TO
INDEMNIFY A PURCHASER OR COLLATERAL AGENT FOR ANY INDEMNIFIED LIABILITIES CAUSED
BY

 

 

29

--------------------------------------------------------------------------------


 

 

THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT PURCHASER AND THE ISSUER
SHALL NOT BE OBLIGATED TO INDEMNIFY THE COLLATERAL AGENT FOR ANY INDEMNIFIED
LIABILITIES CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE 
COLLATERAL AGENT.

 


(B) PROMPTLY AFTER RECEIPT BY INDEMNITEE UNDER THIS SECTION 7.15 OF NOTICE OF
THE COMMENCEMENT OF ANY ACTION OR PROCEEDING (INCLUDING ANY GOVERNMENTAL ACTION
OR PROCEEDING) INVOLVING AN INDEMNIFIED LIABILITY, SUCH INDEMNITEE SHALL, IF A
CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS
SECTION 7.15, DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE
COMMENCEMENT THEREOF, AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO
PARTICIPATE IN, AND, TO THE EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY
WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTICED, TO ASSUME CONTROL OF THE
DEFENSE THEREOF WITH COUNSEL MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND
THE INDEMNITEE, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT AN INDEMNITEE SHALL
HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL WITH THE FEES AND EXPENSES OF NOT MORE
THAN ONE COUNSEL FOR SUCH INDEMNITEE TO BE PAID BY THE INDEMNIFYING PARTY, IF,
IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE INDEMNIFYING PARTY, THE
REPRESENTATION BY SUCH COUNSEL OF THE INDEMNITEE AND THE INDEMNIFYING PARTY
WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN
SUCH INDEMNITEE AND ANY OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH
PROCEEDING.  IN THE CASE OF AN INDEMNITEE, LEGAL COUNSEL REFERRED TO IN THE
IMMEDIATELY PRECEDING SENTENCE SHALL BE SELECTED BY THE HOLDERS OF A MAJORITY IN
OUTSTANDING PRINCIPAL AMOUNT OF THE NOTES HELD BY SUCH HOLDERS TO WHICH THE
CLAIM RELATES.  THE INDEMNITEE SHALL COOPERATE FULLY WITH THE INDEMNIFYING PARTY
IN CONNECTION WITH ANY NEGOTIATION OR DEFENSE OF ANY SUCH ACTION OR CLAIM BY THE
INDEMNIFYING PARTY AND SHALL FURNISH TO THE INDEMNIFYING PARTY ALL INFORMATION
REASONABLY AVAILABLE TO THE INDEMNITEE WHICH RELATES TO SUCH ACTION OR CLAIM. 
THE INDEMNIFYING PARTY SHALL KEEP THE INDEMNITEE REASONABLY APPRISED AT ALL
TIMES AS TO THE STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS IN RESPECT
THEREOF. NO INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY ACTION,
CLAIM OR PROCEEDING EFFECTED WITHOUT ITS PRIOR WRITTEN CONSENT; PROVIDED,
HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT UNREASONABLY WITHHOLD, DELAY OR
CONDITION ITS CONSENT.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNITEE, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY
SETTLEMENT OR OTHER COMPROMISE WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM
THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNITEE OF A RELEASE
FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION, AND SUCH SETTLEMENT
SHALL NOT INCLUDE ANY ADMISSION AS TO FAULT ON THE PART OF THE INDEMNITEE.
FOLLOWING INDEMNIFICATION AS PROVIDED FOR HEREUNDER, THE INDEMNIFYING PARTY
SHALL BE SUBROGATED TO ALL RIGHTS OF THE INDEMNITEE IN RESPECT OF ALL THIRD
PARTIES, FIRMS OR CORPORATIONS RELATING TO THE MATTER FOR WHICH INDEMNIFICATION
HAS BEEN MADE.  THE FAILURE TO DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY
WITHIN A REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH ACTION SHALL NOT
RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO THE INDEMNITEE UNDER THIS
SECTION 7.15, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS MATERIALLY
PREJUDICED IN ITS ABILITY TO DEFEND SUCH ACTION.

 


(C) THE INDEMNIFICATION REQUIRED BY THIS SECTION 7.15 SHALL BE MADE BY PERIODIC
PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION OR
DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED LIABILITIES ARE INCURRED.

 


(D)  THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION TO (I) ANY
CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNITEE AGAINST THE INDEMNIFYING
PARTY OR OTHERS, AND (II) ANY LIABILITIES THE INDEMNIFYING PARTY MAY BE SUBJECT
TO PURSUANT TO THE LAW.

 

 

30

--------------------------------------------------------------------------------


 

 

[counter-part signature page for Securities Purchase Agreement]

 

SIGNED AND DELIVERED as of the date first indicated above.

 

ASPYRA, INC.

as Issuer

 

By:

    /s/ James Zierick

 

Name:

   James Zierick

 

Title:

      Chief Executive Officer

 

 

  /s/ Jay Weil

 

Jay Weil, Collateral Agent

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

 

[additional counter-part signature page for Securities Purchase Agreement]

 

 

Name of Purchaser:

 

 

 

 

 

Subscription Price:

 

 

 

 

 

Face Amount of Note:

 

 

 

 

 

No. of Warrant Shares:

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

SIGNED AND DELIVERED as of the dates indicated below.

 

 

 

 

ASPYRA, INC.

as Purchaser

 

as Issuer

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

Date:

 

 

Date:

 

 

 

 

32

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

Form of Note

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT B

 

Form of Registration Rights Agreement

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT C-1

 

Form of Security Agreement

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT C-2

 

Form of Notice of Collateral Assignment of Security Interest

 

in Patent Applications

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT C-3

 

Form of Notice of Collateral Assignment of Security Interest

 

in Trademarks

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT C-4

 

Form of Notice of Collateral Assignment of Security Interest

 

in Copyrights

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT D

 

Form of Warrant

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT E

 

Form of Escrow Agreement

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT F

 

Form of Accredited Investor Questionnaire

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT G

 

Form of Legal Opinion of Issuer’s Counsel

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT H

 

Form of Lock-Up Agreement

 

 

--------------------------------------------------------------------------------


 

 

SCHEDULE 3.1.4

 

Required Actions

 

 

--------------------------------------------------------------------------------


 

 

SCHEDULE 3.1.6

 

Capitalization of Issuer

 

The Issuer is authorized to issue two classes of shares designated as “Common
Stock” and “Preferred Stock”.  The number of shares of Common Stock authorized
to be issued is 20,000,000, no par value.  The number of shares of Preferred
Stock authorized to be issued is 500,000, no par value.  There are currently
12,437,150 shares of common stock issued and outstanding and no shares of
preferred stock issued and outstanding. There are no shares issued and held as
treasury stock.

 

Pursuant to the Issuer’s Equity Incentive Plan, the Issuer is authorized to
issue 1,290.875 shares.  The Issuer currently has 641,765 options outstanding
under the plan with 649,110 reserved for issuance.

 

The Issuer currently has the following individuals with the right of first
refusal, preemptive right, right of participation, anti-dilution right or any
similar right to participate in, or that is triggered by, the transactions
contemplated by the Transaction Documents:

 

·                  Ann Krueger & Kyle Krueger

·                  Tebo Partners II, LLC

·                  Gregory H. Ekizian Revocable Trust

·                  J. Shawn Chalmers Revocable Trust

·                  Ronald R. Comer Trust

·                  Al Des Marteau

·                  Denise Des Marteau

·                  Scott J. and Cathy H. Duncan

·                  The Robert K. Green Trust

·                  Martin Gregory Haake Trust

·                  James G. Hammond and Katherine L. Hammond

·                  Francis M. Hanna and Joanne L. Hanna

·                  Daniel R. Henry

·                  Joe C. Higday Trust

·                  Ron Loew

·                  Cynthia M. Mason

·                  James H. McCroy

·                  James H. McCroy IRA of James H. McCroy

·                  Orion Capital Investment, LLC

·                  David G. Orschein

·                  Pleiades Investment Partners RLP

·                  Potomac Capital Partners LP

·                  Potomac Capital International Ltd.

·                  Prime Petroleum Profit Sharing Trust

·                  Sands Partnership No. 1 Money Purchase Pension Plan and Trust

·                  Slater FF&E Fund LLC

·                  Tebo Capital LLC

·                  Tebo Capital SEP IRA

·                  Leon B. Wright and Delores J. Wright

·                  Philip C. Young

·                  MV Advisors II, LLC

·                  TITAB, LLC

·                  C. Ian Sym-Smith

·                  J. Shawn Chalmers

 

 

--------------------------------------------------------------------------------


 

 

SCHEDULE 3.1.9

 

Brokerage or Finder’s Fee

 

The Issuer has agreed to pay Great American Advisors, Inc. (GAI) the following
with respect to the transactions contemplated by the Transaction Documents:

 

·                  An amount of secured convertible notes and share purchase
warrants (or any other securities issued to purchasers at closing) having an
aggregate value (based on the purchase price paid for such securities by the
purchasers) equal to (a) 8% of the gross purchase price for securities purchased
in the transactions contemplated by the Transaction Documents by all purchasers
who have been introduced to the Issuer by GAI and (b) 4% of the gross purchase
price for securities purchased in the transactions contemplated by the
Transaction Documents by any other person.

·                  Non-refundable due diligence fee of $5,000.

·                  Warrants (which shall contain the same exercise price , term
and other provisions as the warrants issued to purchasers in the transactions
contemplated in the Transaction Documents) to purchase the number of shares of
the Issuer’s common stock equal to the sum of (a) 50,000 plus (b) the product
obtained by multiplying 25,000 times, a fraction the numerator of which is the
difference between the gross purchase price for all securities sold in the
transactions contemplated by the Transaction Documents and $2,000,000 and the
denominator of $1,000,000.

·                  Reimbursement of expenses not to exceed $20,000.

 

 

--------------------------------------------------------------------------------


 

 

SCHEDULE 3.1.12

 

On November 15, 2007, the Issuer announced the retirement of its President and
Chief Executive Officer, Steven M. Besbeck which was effective as of
November 30, 2007.  On February 28, 2008, the Issuer announced the appointment
of James Zierick as interim Chief Executive Officer.

 

 

--------------------------------------------------------------------------------


 

 

SCHEDULE 3.1.20

 

Intellectual Property

 

Pursuant to the terms of the Issuer’s revolving line of credit, Western
Commercial Bank has a security interest in the Issuer’s Intellectual Property. 
The revolving line of credit has a one year term and will mature on February 27,
2009.

 

Pursuant to a note purchase agreement and security agreement dated January 28,
2008, TITAB, LLC, and C.I. Sym-Smith, have a security interest in the Issuer’s
Intellectual Property. Pursuant to the note purchase agreement, the notes under
the note purchase agreement will automatically convert to notes with the same
terms and conditions as the Notes issued pursuant to this Agreement.

 

Pursuant to a note purchase agreement and security agreement dated March 13,
2008, J. Shawn Chalmers has a security interest in the Issuer’s Intellectual
Property. Pursuant to the note purchase agreement, Mr. Chalmers will have the
option to convert his note to notes with the same terms and conditions as the
Notes issued pursuant to this Agreement.

 

 

--------------------------------------------------------------------------------